 



Exhibit 10.1

(BANK OF AMERICA LOGO) [a10178a1017800.gif]



 



 

     Published CUSIP Number: __________________           

CREDIT AGREEMENT

Dated as of June 13, 2005

among

RELIANCE STEEL & ALUMINUM CO.

RSAC MANAGEMENT CORP.

BANK OF AMERICA, N.A.,
as Administrative Agent
and
Letter of Credit Issuing Lender

WACHOVIA BANK, N.A.,
as Syndication Agent

JPMORGAN CHASE BANK, N.A.
as Documentation Agent

and

THE OTHER FINANCIAL
INSTITUTIONS PARTY HERETO

Arranged by
BANC OF AMERICA SECURITIES LLC





 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Defined Terms
    1  
1.2 Use of Defined Terms
    26  
1.3 Accounting Terms
    26  
1.4 Rounding
    26  
1.5 Exhibits and Schedules
    26  
1.6 Letter of Credit Amounts
    26  
1.7 References to “RSA and its Subsidiaries” or “Borrowers and their respective
Subsidiaries”
    26  
1.8 Miscellaneous Terms
    27  
SECTION 2 COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES
    27  
2.1 Committed Loans
    27  
2.2 Borrowings, Conversions and Continuations of Committed Loans
    27  
2.3 Swing Line
    28  
2.4 Letters of Credit
    30  
2.5 Prepayments
    34  
2.6 Voluntary Reduction or Termination of Commitments
    34  
2.7 Principal and Interest
    35  
2.8 Fees
    35  
2.9 Computation of Interest and Fees
    36  
2.10 Manner and Treatment of Payments among Lenders, Borrowers and
Administrative Agent
    36  
2.11 Funding Sources
    37  
2.12 Extension of Maturity Date
    37  
2.13 Automatic Deduction
    38  
2.14 Obligations of Lenders Several
    38  
SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY
    38  
3.1 Taxes
    38  
3.2 Increased Costs
    39  
3.3 Capital Adequacy
    39  
3.4 Illegality
    39  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.5 Inability to Determine Rates
    40  
3.6 Breakfunding Costs
    40  
3.7 Matters Applicable to all Requests for Compensation
    40  
SECTION 4 CONDITIONS
    41  
4.1 Initial Loans, Etc.
    41  
4.2 Any Extension of Credit
    43  
SECTION 5 REPRESENTATIONS AND WARRANTIES
    43  
5.1 Existence and Qualification; Power; Compliance With Laws
    43  
5.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations
    44  
5.3 No Governmental Approvals or Other Consents Required
    44  
5.4 Binding Obligations
    44  
5.5 Litigation
    45  
5.6 No Default
    45  
5.7 ERISA Compliance
    45  
5.8 Use of Proceeds; Margin Regulations
    46  
5.9 Title to Property
    46  
5.10 Intangible Assets
    46  
5.11 Tax Liability
    46  
5.12 Financial Statements
    46  
5.13 Environmental Compliance
    47  
5.14 Public Utility Holding Company Act; Investment Company Act
    47  
5.15 Subsidiaries
    47  
5.16 Insurance
    47  
5.17 Disclosure
    47  
SECTION 6 AFFIRMATIVE COVENANTS
    48  
6.1 Financial Statements
    48  
6.2 Certificates, Notices and Other Information
    48  
6.3 Guaranties of Material Domestic Subsidiaries
    51  
6.4 Security
    51  
6.5 Preservation of Existence
    51  

ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.6 Maintenance of Properties
    51  
6.7 Maintenance of Insurance
    51  
6.8 Payment of Obligations
    52  
6.9 Compliance With Laws
    52  
6.10 Environmental Laws
    52  
6.11 Inspection Rights
    52  
6.12 Keeping of Records and Books of Account
    52  
6.13 Compliance with ERISA
    52  
6.14 Compliance With Agreements
    53  
6.15 Use of Proceeds
    53  
6.16 RSAC Management
    53  
SECTION 7 NEGATIVE COVENANTS
    53  
7.1 Liens, Negative Pledges
    53  
7.2 Investments
    54  
7.3 Indebtedness
    54  
7.4 Prepayment of Indebtedness
    55  
7.5 Dispositions
    55  
7.6 Sales and Leasebacks
    56  
7.7 Mergers
    56  
7.8 Hostile Acquisitions
    56  
7.9 Permitted Acquisitions
    56  
7.10 ERISA
    56  
7.11 Net Worth
    57  
7.12 Interest Coverage Ratio
    57  
7.13 Leverage Ratio
    57  
7.14 Change in Nature of Business
    57  
7.15 Transactions with Affiliates
    57  
7.16 Distributions
    57  
7.17 Subsidiaries
    58  
SECTION 8 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
    58  

iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.1 Events of Default
    58  
8.2 Remedies Upon Event of Default
    60  
SECTION 9 ADMINISTRATIVE AGENT
    60  
9.1 Appointment and Authority
    60  
9.2 Rights as a Lender
    61  
9.3 Exculpatory Provisions
    61  
9.4 Reliance by Administrative Agent
    62  
9.5 Delegation of Duties
    62  
9.6 Resignation of Administrative Agent
    62  
9.7 Non-Reliance on Administrative Agent and Other Lenders
    63  
9.8 No Other Duties, Etc.
    64  
9.9 Administrative Agent May File Proofs of Claim
    64  
9.10 Master Subsidiary Guaranty Matters
    64  
SECTION 10 MISCELLANEOUS
    65  
10.1 Amendments, Etc.
    65  
10.2 Notices; Effectiveness; Electronic Communication
    66  
10.3 No Waiver; Cumulative Remedies
    68  
10.4 Expenses; Indemnity; Damage Waiver
    68  
10.5 Payments Set Aside
    70  
10.6 Successors and Assigns
    71  
10.7 Treatment of Certain Information; Confidentiality
    75  
10.8 Right of Setoff
    76  
10.9 Interest Rate Limitation
    77  
10.10 Counterparts; Integration; Effectiveness
    77  
10.11 Survival of Representations and Warranties
    77  
10.12 Severability
    78  
10.13 Replacement of Lenders
    78  
10.14 Governing Law; Jurisdiction; Etc.
    78  
10.15 Waiver of Jury Trial
    79  
10.16 USA PATRIOT Act Notice
    80  
10.17 Time of the Essence
    80  

iv

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
10.18 Tax Forms
    80  
10.19 Surety Waivers
    81  

      EXHIBITS    
 
  Form of


A
  Request for Extension of Credit
B
  Compliance Certificate
C
  Committed Loan Note
D
  Assignment and Assumption
E
  Master Subsidiary Guaranty
F
  Opinion of Counsel

      SCHEDULES          
2.1
  Commitments and Pro Rata Shares
2.4
  Existing Letters of Credit
5.5
  Certain Litigation
5.9
  Existing Liens and Negative Pledges
5.15
  Subsidiaries
7.2
  Investments
7.3
  Existing Indebtedness
10.2
  Administrative Agent’s Office; Certain Addresses for Notice
10.6
  Processing and Recordation Fees

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT dated as of June 13, 2005, is entered into by and
among Reliance Steel & Aluminum Co., a California corporation (“RSA”), RSAC
Management Corp., a California corporation (“RSAC Management” and together with
RSA, jointly and severally, “Borrowers” and individually, a “Borrower”), each
lender whose name is set forth on the signature pages of this Agreement and each
lender which may hereafter become a party to this Agreement (collectively,
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

Section 1

DEFINITIONS AND ACCOUNTING TERMS

     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

     “Acquired Business” means the entity or assets acquired by Borrowers or a
Subsidiary of Borrowers in an Acquisition, whether before or after the date
hereof.

     “Acquired Business EBITDA” means for any period ending on or before the
date of any Acquisition of an Acquired Business the sum of items (a) through
(f) of the definition of EBITDA with respect to such Acquired Business.

     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person or any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that either Borrower or one of its Subsidiaries
is the surviving entity.

     “Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrowers and Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Administrative Agent.

     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this

1



--------------------------------------------------------------------------------



 



definition, “control” (and the correlative terms, “controlled by” and “under
common control with”) shall mean possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise); provided that, in any event, any Person that owns, directly or
indirectly, 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation that has more
than 100 record holders of such securities, or 10% or more of the partnership or
other ownership interests of any other Person that has more than 100 record
holders of such interests, will be deemed to control such corporation,
partnership or other Person.

     “Aggregate Commitments” has the meaning set forth in the definition of
“Commitment”.

     “Agreement” means this Agreement, either as originally executed or as it
may from time to time be supplemented, modified, amended, restated or extended.

     “Applicable Margin” means, for any Pricing Period, the per annum amounts
set forth below (in basis points per annum) opposite the applicable Pricing
Level; provided, however, that until Administrative Agent’s receipt of the
second quarterly Compliance Certificate after the Closing Date required under
Section 6.2(a), such amounts shall be those indicated for Pricing Level 2:

                                                      Letters of Credit        
Pricing Level   Leverage Ratio     Commitment Fee     Eurodollar Rate +     Base
Rate +    
1
  £ 1.00:1     10.0       50.0       0.0  
2
  £1.75:1 but >1.00:1     12.5       62.5       0.0  
3
  £2.25:1 but >1.75:1     15.0       75.0       0.0  
4
  £2.75:1 but >2.25:1     20.0       100.0       0.0  
5
  >2.75:1     25.0       125.0       0.0  

          “Pricing Level” means, for each period, the pricing level set forth
above opposite the Leverage Ratio achieved by RSA and its Subsidiaries as of the
first day of that Pricing Period.

          “Pricing Level Change Date” means, with respect to any change in the
Pricing Level which results in a change in the Applicable Margin, the earlier of
(a) 5 Business Days after the date upon which Borrowers deliver a Compliance
Certificate to Administrative Agent reflecting such changed Pricing Level and
(b) 5 Business Days after the date upon which Borrowers are required by
Section 6.2(a), to deliver such Compliance Certificate; provided, however, that
if the Compliance Certificate is not delivered by the date required by the
Section 6.2(a), then, subject to the other provisions of this Agreement,
commencing on the date such Compliance Certificate was required until such
Compliance Certificate is delivered, the Applicable Margin shall be based on the
next higher level than the

2



--------------------------------------------------------------------------------



 



one previously in effect, and from and after the date such Compliance
Certificate is thereafter received, the Applicable Margin shall be as determined
from such Compliance Certificate.

          “Pricing Period” means (a) the period commencing on the Closing Date
and ending on the first Pricing Level Change Date to occur thereafter and
(b) each subsequent period commencing on each Pricing Level Change Date and
ending the day prior to the next Pricing Level Change Date.

     “Applicable Taxes” means any and all present or future taxes (including
documentary taxes), levies, assessments, imposts, duties, deductions, fees,
withholdings or similar charges, and all liabilities with respect thereto
imposed by a Governmental Authority relating to any Loan Document, including any
liabilities imposed on amounts paid by Borrowers to indemnify or reimburse any
Person for such amounts, excluding Lender Taxes.

     “Approved Fund” has the meaning specified in Section 10.6(h).

     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.

     “Attorney Costs” means and includes all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel.

     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

     “Availability Period” means the period commencing on the Closing Date and
ending on the day before the Maturity Date.

     “Bank of America” means Bank of America, N.A.

     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference

3



--------------------------------------------------------------------------------



 



point for pricing some loans, which may be priced at, above, or below such
announced rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

     “Base Rate Loan” means a Loan which bears interest based on the Base Rate.

     “Borrower” and “Borrowers” each has the meaning set forth in the
introductory paragraph hereto.

     “Borrower Party” means any Person, other than Administrative Agent and
Lenders, which now or hereafter is a party to any of the Loan Documents.

     “Borrowers Account” shall have the meaning specified in Section 2.13.

     “Borrowers Materials” has the meaning specified in Section 6.2.

     “Borrowing” and “Borrow” each mean a borrowing hereunder consisting of
Loans of the same type made on the same day and, other than in the case of Base
Rate Loans, having the same Interest Period.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco are authorized or
required by law to close and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

     “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with GAAP, is
classified as a capital lease.

     “Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash or cash
equivalents in accordance with GAAP, consistently applied.

     “Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and Lenders, as
collateral for the Letter of Credit Usage, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to Administrative
Agent and the Issuing Lender (which documents are hereby consented to by
Lenders). Derivatives of such term shall have corresponding meaning. Borrowers
hereby grant Administrative Agent, for the benefit of the Issuing Lender and
Lenders, a Lien on all such cash and deposit account balances. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

     “Change of Control” means, with respect to any Person, an event or series
of events by which:

4



--------------------------------------------------------------------------------



 



     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a partially-diluted basis (i.e., taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

     “Closing Date” means the time and Business Day on which the conditions set
forth in Section 4.1 are satisfied or waived. Administrative Agent shall notify
Borrowers and Lenders of the date that is the Closing Date.

     “Code” means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.

     “Commitment” means, for each Lender, the amount set forth as such opposite
such Lender’s name on Schedule 2.1, as such amount may be reduced or adjusted
from time to time pursuant to the terms of this Agreement (collectively, the
“Aggregate Commitments”). The respective Pro Rata Shares of Lenders as of the
date hereof are set forth in Schedule 2.1.

     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same type and having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.

     “Committed Loan” means a Loan of any type made to Borrowers by any Lender
in accordance with its Pro Rata Share pursuant to Section 2.1.

     “Committed Loan Note” means the promissory note made by Borrowers to a
Lender evidencing Committed Loans made by such Lender, substantially in the form
of Exhibit C,

5



--------------------------------------------------------------------------------



 



either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or replaced (collectively,
the “Committed Loan Notes”).

     “Common Stock” means the common stock of RSA or its successor by merger.

     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Responsible Officer of each Borrower.

     “Consolidated Net Worth” means, as of the date of any determination
thereof, the total consolidated assets of RSA and its Subsidiaries less the
total consolidated liabilities of RSA and its Subsidiaries determined in
accordance with GAAP.

     “Consolidated Tangible Net Worth” means, as of any date of determination,
for RSA and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
RSA and its Subsidiaries on that date minus the Intangible Assets of RSA and its
Subsidiaries on that date.

     “Continuation” and “Continue” each mean, with respect to any Committed Loan
other than a Base Rate Loan, the continuation of such Loan as the same type of
Loan in the same principal amount, but with a new Interest Period and an
interest rate determined as of the first day of such new Interest Period.
Continuations must occur on the last day of the Interest Period for such Loan.

     “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

     “Conversion” and “Convert” each mean, with respect to any Committed Loan,
the conversion of one type of Loan into another type of Loan. With respect to
Loans other than Base Rate Loans, Conversions must occur on the last day of the
Interest Period for such Loan.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 8.1, or both, would be an Event of Default.

     “Default Rate” means an interest rate equal to the Base Rate plus the
Applicable Margin, if any, applicable to the Base Rate plus 2%, to the fullest
extent permitted by applicable Laws.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in Letter of Credit Usage or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other

6



--------------------------------------------------------------------------------



 



Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

     “Designated Deposit Account” means a deposit account to be maintained by
RSA with Bank of America, as from time to time designated by Borrowers by
written notification to Administrative Agent.

     “Disposition” means the voluntary sale, transfer, or other disposition of
any asset of Borrowers or any of their respective Subsidiaries, including
without limitation any sale, assignment, pledge, hypothecation, transfer or
other disposal with or without recourse of any notes or accounts receivable or
any rights and claims associated therewith.

     “Distribution” means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (a) the retirement, redemption, purchase, or other acquisition for
Cash or for Property by such Person of any such security, (b) the declaration or
(without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.

     “Dollars” or “$” means United States dollars.

     “EBIT” means, with respect to any Person and with respect to any fiscal
period, the sum of (a) Net Income of that Person for that period, plus (b) any
non-operating non-recurring loss reflected in such Net Income, minus (c) any
non-operating non-recurring gain reflected in such Net Income, plus (d) Interest
Expense of that Person for that period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of that Person for that period (whether
or not payable during that period), in each case as determined in accordance
with GAAP, and adjusted by subtracting equity in earnings in 50% or less owned
companies and joint ventures and, to the extent approved by Administrative Agent
(which approval shall not be unreasonably withheld), any other companies not
consolidated with Borrowers, and by adding Cash dividends received from 50% or
less owned companies and joint ventures and, to the extent approved by
Administrative Agent (which approval shall not be unreasonably withheld), any
other companies not consolidated with Borrowers.

     “EBITDA” means, with respect to any Person and with respect to any fiscal
period, the sum of (a) Net Income of that Person for that period, plus (b) any
non-operating non-recurring loss reflected in such Net Income, minus (c) any
non-operating non-recurring gain reflected in such Net Income, plus (d) Interest
Expense of that Person for that period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of that Person for that period (whether
or not payable during that period), plus (f) depreciation, amortization and all
other non-cash expenses of that Person for that period, plus (g) Acquired
Business EBITDA, in each case as determined in accordance with GAAP, and
adjusted by subtracting equity in

7



--------------------------------------------------------------------------------



 



earnings in 50% or less owned companies and joint ventures and, to the extent
approved by Administrative Agent (which approval shall not be unreasonably
withheld), any other companies not consolidated with Borrowers, and by adding
Cash dividends received from 50% or less owned companies and joint ventures and,
to the extent approved by Administrative Agent (which approval shall not be
unreasonably withheld), any other companies not consolidated with Borrowers;
provided that Acquired Business EBITDA with respect to any Acquired Business
shall only be included in EBITDA if such Acquired Business EBITDA is shown on
the financial statements of such Acquired Business either (i) audited by an
independent accounting firm, (ii) reviewed by an independent accounting firm as
long as such reviewed and unaudited Acquired Business EBITDA does not exceed 10%
of the total audited EBITDA of RSA and its Subsidiaries, or, (iii) subject to
consent of the Requisite Lenders, unaudited or reviewed by an independent
accounting firm.

     “Eligible Assignee” has the meaning specified in Section 10.6(h).

     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters applicable to any
of the Real Property.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrowers or any other Borrower Party, or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations which is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by either Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment

8



--------------------------------------------------------------------------------



 



as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon Borrowers or any ERISA
Affiliate.

     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.

     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by Administrative Agent
pursuant to the following formula:

     
Eurodollar Rate =  
   Eurodollar Base Rate       1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

     “Eurodollar Rate Loan” means a Revolving Loan bearing interest based on the
Eurodollar Rate.

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

9



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 8.1.

     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of October 24, 2001, by and among RSA, RSAC Management, Bank of America, N.A. as
Administrative Agent and the Banks identified therein, as amended.

     “Existing Credit Facility” means the credit facilities extended to RSA and
RSAC Management under the Existing Credit Agreement.

     “Existing Letters of Credit” has the meaning specified in Section 2.4(j).

     “Extension of Credit” means (a) the Borrowing of any Loans, (b) the
Conversion or Continuation of any Loans or (c) the issuance, renewal, increase
continuation, amendment or other credit action with respect to any Letter of
Credit, including Lenders acquiring a participation in such Letters of Credit
(collectively, the “Extensions of Credit”).

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

     “Fee Letter” means the letter agreement dated April 25, 2005, among
Borrowers, Administrative Agent and Arranger.

     “Fiscal Quarter” means the fiscal quarter of RSA consisting of a
three-month fiscal period ending on each March 31, June 30, September 30 and
December 31.

     “Fiscal Year” means the fiscal year of RSA consisting of a twelve-month
period ending on each December 31.

     “Foreign Lender” has the meaning specified in Section 10.18.

     “FRB” means the Board of Governors of the Federal Reserve System or any
governmental authority succeeding to its functions.

     “Fund” has the meaning specified in Section 10.6(h).

     “Funded Debt” means, as of the date of determination, without duplication,
the sum of (a) all principal Indebtedness of RSA and its Subsidiaries for
borrowed money (including debt securities issued by RSA or any of its
Subsidiaries) on that date, plus (b) Guaranty Obligations in connection with
Synthetic Leases, plus (c) the aggregate amount of all Capital

10



--------------------------------------------------------------------------------



 



Lease Obligations of RSA and its Subsidiaries on that date, plus (d) all Letter
of Credit Usage and the face amount of, and reimbursement obligations with
respect to, any other letters of credit issued for the account of RSA or its
Subsidiaries.

     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

     “Granting Lender” has the meaning specified in Section 10.6(i).

     “Guarantors” means, collectively, all Subsidiaries of either Borrower that
is a party to the Master Subsidiary Guaranty.

     “Guaranty Obligation” means, as to any Person, any (a) guarantee by that
Person of Indebtedness of, or other obligation performable by, any other Person
or (b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by that Person to an obligee of any other
Person with respect to the performance of an obligation by, or the financial
condition of, such other Person, whether direct, indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Person in good
faith.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law

11



--------------------------------------------------------------------------------



 



     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (which approval shall be obtained prior to such acquisition) by
resolutions of the board of directors of such Person or by similar action if
such Person is not a corporation.

     “Indebtedness” means, as to any Person (without duplication):

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

          (b) any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, shipside bonds, surety bonds and similar instruments;

          (c) all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capital Lease
Obligations;

          (d) all other items which, in accordance with GAAP, would be included
as liabilities on the liability side of the balance sheet of such Person as of
the date at which Indebtedness is to be determined;

          (e) net obligations under any Swap Contract in an amount equal to
(i) if such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contracts;

          (f) whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

          (g) indebtedness of such Person arising under facilities for the
discount of accounts receivable of such Person in an amount equal to the present
value of the unpaid amount of all accounts receivable sold, determined by using
a discount rate equal to the discount rate used in determining the purchase
price of such accounts receivable under such facilities;

          (h) indebtedness relating to Synthetic Leases; and

          (i) all Guaranty Obligations of such Person in respect of any of the
foregoing.

12



--------------------------------------------------------------------------------



 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (subject only to customary exceptions
acceptable to the Requisite Lenders). The amount of any capital lease or
Synthetic Lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

     “Indemnitee” has the meaning specified in Section 10.4(b).

     “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, computer software (except for
purchased or licensed software), copyrights, trade names, trademarks and
patents.

     “Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio of (a) EBIT of RSA and its Subsidiaries on a
consolidated basis for the fiscal period consisting of that Fiscal Quarter and
the three immediately preceding Fiscal Quarters, excluding any portion of EBIT
allocable to any Person acquired by RSA or any of its Subsidiaries for any
fiscal period prior to the Acquisition to (b) Interest Expense of RSA and its
Subsidiaries on a consolidated basis for such fiscal period.

     “Interest Expense” means, with respect to any Person and as of the last day
of any fiscal period, the sum of (a) all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period by that
Person to a lender in connection with borrowed money (including any obligations
for fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP plus (b) the portion of rent paid or payable (without
duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with Financial
Accounting Standards Board Statement No. 13.

     “Interest Payment Date” means, (a) with respect to any Base Rate Loan, the
last Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any other type of Loan (other than a Swing Line Loan), (i) any date
that such Loan is prepaid in whole or in part, (ii) the last day of each
Interest Period applicable to, or the maturity of, such Loan; provided, however,
that if any Interest Period or the maturity of any such Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period, shall also be an Interest Payment Date, and (iii) the Maturity Date.

     “Interest Period” means, as to any Committed Loans other than Base Rate
Loans, the period commencing on the date specified by Borrowers in their Request
for Extension of Credit and ending one, two, three or six months thereafter, as
selected by Borrowers in the Request for Extension of Credit relating thereto;
provided that:

          (a) The first day of any Interest Period shall be a Business Day;

13



--------------------------------------------------------------------------------



 



          (b) Any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of an Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

          (c) No Interest Period shall extend beyond the Maturity Date.

     “Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. Notwithstanding the foregoing, an Acquisition (as defined herein)
shall not constitute an Investment.

     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

     “Issuing Lender” means Bank of America, N.A., in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

     “Lender” means each lender from time to time party hereto.

     “Lender Taxes” means, in the case of each Lender, Administrative Agent and
each Eligible Assignee, and any Affiliate or Lending Office thereof: (a) taxes
imposed on or measured in whole or in part by its overall net income, gross
income or gross receipts or capital and franchise taxes imposed on it, by
(i) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office or (ii) any jurisdiction (or
political subdivision thereof) in which it is “doing business” (unless it would
not be doing business in such jurisdiction (or political subdivision thereof)
absent the transactions contemplated hereby), (b) any withholding taxes or other
taxes based on gross income imposed by the United States of America (other than
withholding taxes and taxes based on gross income resulting from or attributable
to any change in any law, rule or regulation or any change in the interpretation
or administration of any law, rule or regulation by any Governmental Authority)
or

14



--------------------------------------------------------------------------------



 



(c) any withholding taxes or other taxes based on gross income imposed by the
United States of America for any period with respect to which it has failed to
provide Borrowers with the appropriate form or forms required by Section 10.18,
to the extent such forms are then required by applicable Laws.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as such Lender may from time to time notify Borrowers
and Administrative Agent.

     “Letter of Credit” means any of the letters of credit issued by the Issuing
Lender hereunder and shall include the Existing Letters of Credit, either as
originally issued or as the same may be supplemented, amended, renewed or
extended.

     “Letter of Credit Application” means an application for issuances of, or
amendments to, Letters of Credit as shall at any time be in use at the Issuing
Lender.

     “Letter of Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $50,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

     “Letter of Credit Usage” means, as at any date of determination, the
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all drawings under the Letters of Credit honored by the Issuing Lender and
not theretofore reimbursed or converted into Committed Loans.

     “Leverage Ratio” means, as at any date of determination, the ratio of
(a) Funded Debt as of that date to (b) EBITDA of RSA and its Subsidiaries on a
consolidated basis for the fiscal period consisting of the four Fiscal Quarters
ended on or immediately prior to such date.

     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever, including any agreement to grant any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature of a security interest, and/or the filing of or agreement to give any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Laws of any jurisdiction with respect to any
Property, including the interest of a purchaser of accounts receivable.

     “Loan” means any advance made or to be made by any Lender to Borrowers as
provided in Section 2, and includes each Committed Loan and Swing Line Loan.

15



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the Committed Loan
Notes, the Letters of Credit, the Master Subsidiary Guaranty, the Swing Line
Documents, any Request for Extension of Credit, any Letter of Credit
Application, any Compliance Certificate, and any other agreements of any type or
nature hereafter executed and delivered by Borrowers or any of their respective
Subsidiaries or Affiliates to Administrative Agent, the Issuing Lender or to any
Lender in any way relating to or in furtherance of this Agreement, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or replaced.

     “Margin Stock” means “margin stock” as such term is defined in Regulation U
of the FRB as in effect from time to time.

     “Master Subsidiary Guaranty” means a guaranty of the Obligations, executed
by Material Domestic Subsidiaries and certain other Subsidiaries selected by RSA
substantially in the form of Exhibit E.

     “Material Adverse Effect” means any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) is or
could reasonably be expected to be material and adverse to the condition
(financial or otherwise), business operations or prospects of Borrowers and
their respective Subsidiaries, taken as a whole, or (c) materially impairs or
could reasonably be expected to materially impair the ability of Borrowers and
their respective Subsidiaries, taken as a whole, to perform the Obligations.

     “Material Domestic Subsidiary” means, at any time, each Subsidiary of RSA
which is created, organized or domesticated in the United States or under the
laws of the United States or any state thereof, and either (i) is a first-tier
Subsidiary of RSA, or (ii) the aggregate amount of its Tangible Assets exceeds
$20,000,000, or (iii) any Subsidiary which is a guarantor or obligor with
respect to any of the note purchase agreements described in Schedule 7.3 or with
respect to any Indebtedness issued pursuant to Section 7.3(a) or Section 7.3(f).

     “Maturity Date” means June 11, 2010.

     “Minimum Amount” means, with respect to each of the following actions, the
following amounts set forth opposite such action (a reference to “Minimum
Amount” shall also be deemed a reference to the multiples in excess thereof set
forth below):

16



--------------------------------------------------------------------------------



 



                              Minimum Multiples               in excess of  
Type of Action   Minimum Amount     Minimum Amount  
Borrowing of, prepayment of or Conversion into, Base Rate Loans
  $ 2,000,000     $ 1,000,000  

         
Borrowing of, prepayment of, Continuation of, or Conversion into, Eurodollar
Rate Loans
  $ 5,000,000     $ 1,000,000  

         
Borrowing of Base Rate Loans to repay Swing Line Loans
  Amount of Swing Line Loans being repaid     N/A  

         
Reduction in Commitments
  $ 10,000,000     $ 10,000,000  

         
Assignments
  $ 5,000,000          

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA.

     “Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Borrowers or any of their respective Subsidiaries that prohibits
Liens on any of their Property, other than (a) any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 7.1 which affects
only the Property that is the subject of such permitted Lien and (b) any such
covenant that does not prohibit Liens securing the Obligations.

     “Net Cash Proceeds” means Net Proceeds to the extent consisting of Cash.

     “Net Income” means, with respect to any fiscal period, the consolidated net
income of RSA and its Subsidiaries for that period, determined in accordance
with GAAP, consistently applied.

     “Net Proceeds” means, with respect to any Disposition, the gross sales
proceeds received by Borrowers and their respective Subsidiaries from such
Disposition (including Cash, Property and the assumption by the purchaser of any
liability of Borrowers or their respective Subsidiaries) net of brokerage
commissions, legal expenses and other transactional costs payable by Borrowers
and their respective Subsidiaries with respect to such Disposition and net of an
amount determined in good faith by Borrowers to be the estimated amount of
income taxes payable by Borrowers attributable to such Disposition.

     “Notes” means, collectively, the Committed Loan Notes and the Swing Line
Note.

     “Obligations” means all present and future obligations of every kind or
nature of Borrowers or any Borrower Party at any time and from time to time owed
to Administrative

17



--------------------------------------------------------------------------------



 



Agent, any Lender, any Person entitled to indemnification, or any one or more of
them, under any one or more of the Loan Documents, whether due or to become due,
matured or to become mature, liquidated or unliquidated, or contingent or
actual, including obligations of performance as well as obligations of payment,
and including interest that accrues after the commencement of any proceeding
under any Debtor Relief Law by or against Borrowers or any Subsidiary or
Affiliate of Borrowers.

     “Opinion of Counsel” means the favorable written legal opinion of Kay
Rustand, General Counsel of RSA, who has acted as counsel to Borrowers and their
respective Subsidiaries, substantially in the form of Exhibit F, together with
copies of all factual certificates and legal opinions upon which such counsel
has relied.

     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any Letter of Credit Usage on any date, the amount of such Letter of
Credit Usage on such date after giving effect to any Letter of Credit Extension
occurring on such date and any other changes in the aggregate amount of the
Letter of Credit Usage as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

     “Outstanding Obligations” means, as of any date, and giving effect to
making any Extensions of Credit requested on such date and all payments,
repayments and prepayments made on such date, the sum of (a) the aggregate
outstanding principal of all Loans, and (b) all Letter of Credit Usage.

     “Participant” has the meaning specified in Section 10.6(d).

     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto established under ERISA.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by RSA or its Subsidiaries or to
which RSA or any of its Subsidiaries contributes or has an obligation to
contribute, or in the case of a multiple employer plan (as described in Section
4064(a) of ERISA) has made contributions at any time during the immediately
preceding five plan years.

     “Permitted Acquisition” means an Acquisition with respect to which all of
the following conditions shall have been satisfied:

          (a) no Default or Event of Default exists or will exist as a result of
the Acquisition;

          (b) the Acquisition shall not be a Hostile Acquisition;

18



--------------------------------------------------------------------------------



 



          (c) immediately after such Acquisition, Borrowers would be in
compliance with the terms and conditions of this Agreement on a pro forma basis;

          (d) the business of the Person to be acquired (the “Target”) is
substantially similar to the existing business of Borrowers and their respective
Subsidiaries; and

          (e) the total cost of the Acquisition (including debt of the Target
assumed by Borrowers or their Subsidiaries and excluding the value of any
capital stock, warrants or options to acquire capital stock) is less than
$250,000,000.

For all other Acquisitions, which shall require the approval of Requisite
Lenders, Borrowers shall provide Administrative Agent and Lenders with the
Requisite Information regarding the Acquisition. Upon receipt of all Requisite
Information, Lenders shall respond within two weeks of receiving such
information. If a Lender does not respond within such time period, then such
Lender shall be deemed to have approved the Acquisition. If Administrative Agent
reasonably requires additional material information regarding the proposed
Acquisition, Borrowers shall promptly provide such information to Administrative
Agent and Lenders and the two week time period to approve the Acquisition shall
be extended until all such information is received (at which time Lenders will
have five Business Days to respond). “Requisite Information” shall include a
brief business description of the Target, financial statements of the Target for
the preceding three years (to the extent available), pro forma financial
statements of Borrowers demonstrating pro forma covenant compliance, a brief
description of the proposed Acquisition (including the sources and uses of
funds), projections, and such other information as Borrowers deem relevant.

     “Permitted Disposition” means (a) a Disposition of Cash, inventory or other
assets sold, leased or otherwise disposed of in the ordinary course of business
of Borrowers or any of their Subsidiaries, (b) Dispositions of inventory, or
used, worn-out or surplus equipment, all in the ordinary course of business,
(c) Dispositions of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment or where Borrowers or their Subsidiaries determine in
good faith that the failure to replace such equipment will not be detrimental to
the business of RSA or any of its Subsidiaries, (d) a Disposition to Borrowers
or a Wholly-Owned Subsidiary Guarantor, and (e) Dispositions of the assets of a
Subsidiary of Borrowers to Borrowers or any Wholly-Owned Subsidiary Guarantor.

     “Permitted Liens” means:

          (a) inchoate Liens incident to construction on or maintenance of Real
Property; or Liens incident to construction on or maintenance of Real Property
now or hereafter filed of record for which adequate reserves have been set aside
(or deposits made pursuant to applicable Laws) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of

19



--------------------------------------------------------------------------------



 



nonpayment of the obligations secured by such Liens, no such Real Property is
subject to a material risk of loss or forfeiture;

          (b) Liens for taxes and assessments on Real Property which are not
past due; or Liens for taxes and assessments on Real Property for which adequate
reserves have been set aside and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Real
Property is subject to a material risk of loss or forfeiture;

          (c) minor defects and irregularities in title, easements,
rights-of-way, restrictions and other similar encumbrances incurred in the
Ordinary Course of Business which do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the businesses of Borrowers and their respective Subsidiaries;

          (d) rights reserved to or vested in any Governmental Authority to
control or regulate, or obligations or duties to any Governmental Authority with
respect to, the use of any Real Property;

          (e) rights reserved to or vested in any Governmental Authority to
control or regulate, or obligations or duties to any Governmental Authority with
respect to, any right, power, franchise, grant, license, or permit;

          (f) present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;

          (g) statutory Liens, other than those described in subsections (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

          (h) covenants, conditions, and restrictions affecting the use of Real
Property which in the aggregate do not materially impair the fair market value
or use of the Real Property for the purposes for which it is held;

          (i) rights of tenants under leases and rental agreements covering Real
Property entered into in the ordinary course of business of the Person owning
such Real Property;

          (j) Liens consisting of pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;

20



--------------------------------------------------------------------------------



 



          (k) Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrowers or any Subsidiary of Borrowers is a party as lessee;

          (l) Liens consisting of any right of offset, or statutory bankers’
lien, on bank deposit accounts maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purpose of providing such right of offset or bankers’ lien;

          (m) Liens consisting of deposits of Property to secure statutory
obligations of Borrowers or any Subsidiary of Borrowers in the ordinary course
of its business;

          (n) Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrowers or any
Subsidiary of Borrowers is a party in the ordinary course of its business;

          (o) Liens (other than judgment Liens resulting in an Event of Default
under Section 8.1(h)) created by or resulting from any litigation or legal
proceeding involving Borrowers or any Subsidiary of Borrowers in the ordinary
course of its business which is currently being contested in good faith by
appropriate proceedings, provided that adequate reserves have been set aside and
no Property is subject to a material risk of loss or forfeiture;

          (p) other non-consensual Liens incurred in the ordinary course of
business but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of Borrowers and their respective Subsidiaries, taken as
a whole;

          (q) Liens consisting of (i) an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that do not materially impair the value or use of Property for
the purposes for which it is or may reasonably be expected to be held, (ii) an
option or right to acquire a Lien that would be a Permitted Lien, (iii) the
subordination of a lease or sublease in favor of a financing entity and (iv) a
license, or similar right, of or to Intangible Assets granted in the ordinary
course of business; and

          (r) Liens and Negative Pledges securing purchase money obligations,
capital leases and Synthetic Leases incurred after the Closing Date as provided
in Section 7.1(f).

     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of Borrowers or any of their respective Subsidiaries existing or
arising under Swap Contracts, provided that each of the following criteria is
satisfied: (a) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks

21



--------------------------------------------------------------------------------



 



associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain (i) any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party, or (ii) any
provision creating or permitting the declaration of an event of default,
termination event or similar event upon the occurrence of a breach hereof (other
than an Event of Default under Section 8.1).

     “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.

     “Pro Rata Share” means, with respect to each Lender, the percentage of the
Aggregate Commitments set forth opposite the name of that Lender on
Schedule 2.1, as such share may be adjusted as contemplated herein.

     “Property” or “Properties” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible.

     “Quarterly Payment Date” means the last Business Day of each calendar
quarter, commencing June 30, 2005.

     “Real Property” means, as of any date of determination, all real Property
then or theretofore owned, leased or occupied by Borrowers or any of their
respective Subsidiaries.

     “Register” has the meaning specified in Section 10.6(c).

     “Regulations T, U and X” means Regulations T, U and X, as at any time
amended, of the FRB, or any other regulations in substance substituted therefor.

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

     “Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

     “Request for Extension of Credit” means a written request substantially in
the form of Exhibit A or telephonic request followed by such written request,
duly completed and signed by a Responsible Officer of each Borrower, in each
case delivered to Administrative Agent by Requisite Notice.

     “Requisite Lenders” means, as of any date of determination, Lenders whose
Voting Percentages aggregate more than 50%.

22



--------------------------------------------------------------------------------



 



     “Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) irrevocable telephonic notice to
the intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered or made to such recipient at the address,
telephone number or facsimile number set forth on Schedule 10.2 or in the
Administrative Questionnaire or as otherwise designated by such recipient by
Requisite Notice to Administrative Agent and (ii) if made by a Borrower Party,
given or made by a Responsible Officer. Any written notice shall be in the form,
if any, prescribed in the applicable section herein and may be given by
facsimile provided such facsimile is promptly confirmed by a telephone call to
such recipient.

     “Requisite Time” means, with respect to any of the actions listed below,
the time set forth opposite such action (all times are California time) on or
prior to the date (the “relevant date”) of such action:

          Action   Time   Date
Borrowing or prepayment of Base Rate Loans
  9:00 a.m.   Relevant date          
Borrowing of, continuation of, prepayment of or conversion into Eurodollar Rate
Loans
  10:00 a.m.   3 Business Days prior to relevant date          
Voluntary Reduction of Commitments
  10:00 a.m.   2 Business Days prior to relevant date          
Letter of Credit action
  10:00 a.m.   5 Business Days prior to relevant date          
Funds made available by Lenders or Borrowers to Administrative Agent
  11:00 a.m.   Relevant date

     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Borrower Party, or any other officer or
partner having substantially the same authority and responsibility. Any document
or certificate hereunder that is signed or executed by a Responsible Officer of
a Borrower Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such
Borrower Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Borrower Party.

     “RSA” means Reliance Steel & Aluminum Co., a California corporation.

23



--------------------------------------------------------------------------------



 



     “RSAC Management” means RSAC Management Corp., a California corporation.

     “Shareholders’ Equity” means, as of any date of determination for RSA and
its Subsidiaries on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP.

     “SPC” has the meaning specified in Section 10.6(i).

     “Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

     “Swap Contract” means a written agreement between either Borrower and one
or more financial institutions providing for “swap”, “cap”, “collar” or other
interest rate protection with respect to any Indebtedness.

     “Swing Line” means the revolving line of credit established by the Swing
Line Lender in favor of Borrowers pursuant to Section 2.3.

     “Swing Line Documents” means a promissory note, if requested by the Swing
Line Lender, and any other documents executed by Borrowers in favor of the Swing
Line Lender in connection with the Swing Line, each in form and substance
satisfactory to Borrowers, the Swing Line Lender, and Administrative Agent.

     “Swing Line Lender” means Bank of America, N.A., in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

     “Swing Line Loans” means loans made by the Swing Line Lender to Borrowers
under the Swing Line.

     “Swing Line Outstandings” means, as of any date of determination, the
aggregate principal Indebtedness of Borrowers on all Swing Line Loans then
outstanding.

     “Swing Line Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $10,000,000. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.

     “Synthetic Lease” means, with respect to any Person, (a) a so-called
synthetic lease, or (b) an agreement for the use or possession of property
creating obligations which do not

24



--------------------------------------------------------------------------------



 



appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

     “Tangible Assets” means all assets determined in accordance with GAAP other
than Intangible Assets.

     “Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by the Person (or,
in the case of a Person other than a natural Person, would have been known by a
Responsible Officer).

     “type” of Committed Loan means (a) a Base Rate Loan or (b) an Eurodollar
Rate Loan with an Interest Period of one, two, three, or six months thereafter,
as selected by Borrowers in the Request for Extension of Credit relating
thereto.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

     “Unreimbursed Amount” means the amount of unreimbursed drawing under any
Letter of Credit.

     “Voting Percentage” means, as to any Lender, (a) at any time when the
Aggregate Commitments are in effect, such Lender’s Pro Rata Share and (b) at any
time after the termination of the Aggregate Commitments, the percentage (carried
out to the ninth decimal place) which (i) the sum of (A) the Outstanding Amount
of such Lender’s Committed Loans, plus (B) an amount equal to such Lender’s Pro
Rata Share of the outstanding amount of Letter of Credit Usage, plus (C) an
amount equal to such Lender’s Pro Rata Share of the Outstanding Amount of Swing
Line Loans, then comprises of (ii) the Outstanding Amount of all Loans and
Letter of Credit Usage; provided, however, that if any Lender has failed to fund
any portion of the Committed Loans, participations in Letter of Credit Usage or
participations in Swing Line Loans required to be funded by it hereunder, such
Lender’s Voting Percentage shall be deemed to be zero, and the respective Pro
Rata Shares and Voting Percentages of the other Lenders shall be recomputed for
purposes of this definition and the definition of “Requisite Lenders” without
regard to such Lender’s Commitment or the Outstanding Amount of its Committed
Loans, Letter of Credit Usage and funded participations in Swing Line Loans, as
the case may be.

25



--------------------------------------------------------------------------------



 



     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%), or in the case of Valex Corp. ninety-five percent (95%), of all
of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of Borrowers and their
respective Wholly-Owned Subsidiaries at such time.

     “Wholly-Owned Subsidiary Guarantor” means a Guarantor that is a
Wholly-Owned Subsidiary.

     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.

     1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the financial covenants would then be calculated in a different manner or
with different components, (a) Borrowers and Lenders agree to amend this
Agreement in such respects as are necessary to conform those covenants as
criteria for evaluating Borrowers’ financial condition to substantially the same
criteria as were effective prior to such change in GAAP and (b) Borrowers shall
be deemed to be in compliance with the covenants contained in the aforesaid
Sections during the 90-day period following any such change in GAAP if and to
the extent that Borrowers would have been in compliance therewith under GAAP as
in effect immediately prior to such change.

     1.4 Rounding. Any financial ratios required to be maintained by Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a rounding up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

     1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

     1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

26



--------------------------------------------------------------------------------



 



     1.7 References to “RSA and its Subsidiaries” or “Borrowers and their
respective Subsidiaries”. Any reference herein to (i) “RSA and its Subsidiaries”
or the like shall refer solely to RSA during such times, if any, as RSA shall
have no Subsidiaries, or (ii) “Borrowers and their respective Subsidiaries” or
the like shall refer solely to Borrowers during such times, if any, as Borrowers
shall have no Subsidiaries.

     1.8 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

Section 2

COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES

     2.1 Committed Loans.

          (a) Subject to the terms and conditions set forth in this Agreement,
each Lender severally agrees, to make, Convert and Continue Committed Loans
during the Availability Period as Borrowers may request; provided, however, that
after giving effect to any Committed Borrowing, (i) the aggregate Outstanding
Amount of all Loans and Letter of Credit Usage shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Letter of Credit Usage, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment;
provided, further, that the Commitments of Lenders shall be adjusted to give
effect to any assignments of the Commitments pursuant to Section 10.6. Subject
to the foregoing and other terms and conditions hereof, Borrowers may borrow,
Convert, Continue, prepay and reborrow Committed Loans as set forth herein
without premium or penalty.

          (b) Loans made by each Lender shall be evidenced by one or more loan
accounts or records maintained by such Lender in the ordinary course of
business. Upon the request of any Lender made through Administrative Agent, such
Lender’s Loans may be evidenced by one or more Committed Loan Notes, instead of
or in addition to loan accounts. (Each such Lender may endorse on the schedules
annexed to its Committed Loan Note(s) the date, amount and maturity of its
Committed Loans and payments with respect thereto.) Such loan accounts, records
or Committed Loan Notes shall be conclusive absent manifest error of the amount
of such Loans and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrowers to pay any amount owing with respect to the Loans.

     2.2 Borrowings, Conversions and Continuations of Committed Loans.

          (a) Borrowers may irrevocably request a Borrowing, Conversion or
Continuation of Committed Loans in a Minimum Amount therefor by delivering a
duly completed Request for Extension of Credit therefor by Requisite Notice to
Administrative Agent not later than the Requisite Time therefor. All Borrowings,
Conversions or

27



--------------------------------------------------------------------------------



 



Continuations shall constitute Base Rate Loans unless properly and timely
otherwise designated as set forth in the preceding sentence.

          (b) Promptly following receipt of a Request for Extension of Credit,
Administrative Agent shall notify each Lender of its Pro Rata Share thereof by
Requisite Notice. In the case of a Borrowing of Loans, each Lender shall make
the funds for its Loan available to Administrative Agent at Administrative
Agent’s Office not later than the Requisite Time therefor on the Business Day
specified in such Request for Extension of Credit. Upon satisfaction or waiver
of the applicable conditions set forth in Section 4, all funds so received shall
be made available to Borrowers in like funds received.

          (c) Administrative Agent shall promptly notify Borrowers and Lenders
of the Eurodollar Rate applicable to any Eurodollar Rate Loan upon determination
thereof.

          (d) Unless Administrative Agent and the Requisite Lenders otherwise
consent, Loans with no more than ten different Interest Periods shall be
outstanding at any one time.

          (e) No Loans other than Base Rate Loans may be requested or continued
during the existence of an Event of Default. During the existence of an Event of
Default, the Requisite Lenders may determine that any or all of the then
outstanding Committed Loans other than Base Rate Loans shall be Converted to
Base Rate Loans. Such Conversion shall be effective upon notice to Borrowers
from Administrative Agent and shall continue so long as such Event of Default
continues to exist.

          (f) If a Loan is to be made on the same date that another Loan is due
and payable, Borrowers or Lenders, as the case may be, shall make available to
Administrative Agent the net amount of funds giving effect to both such Loans
and the effect for purposes of this Agreement shall be the same as if separate
transfers of funds had been made with respect to each such Loan.

          (g) The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

     2.3 Swing Line.

          (a) Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.3, from time to time through the day prior to the
Maturity Date to make Swing Line Loans to Borrowers in such amounts as Borrowers
may request, provided that (i) giving effect to such Swing Line Loan, the Swing
Line Outstandings do not exceed the Swing Line Sublimit, (ii) without the
consent of all of Lenders, no Swing Line Loan may be made during the
continuation of an Event of Default and (iii) the Swing Line Lender has not
given at least 24 hours prior notice to Borrowers that availability under the
Swing Line is suspended or

28



--------------------------------------------------------------------------------



 



terminated; provided, further, that after giving effect to any Swing Line Loan,
(x) the aggregate Outstanding Amount of all Loans and Letter of Credit Usage
shall not exceed the Aggregate Commitments, and (y) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Letter of Credit Usage, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment; and provided, further, that the Swing Line Lender
shall not make any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, Borrowers may borrow, repay and reborrow under this Section. Unless
notified to the contrary by the Swing Line Lender, Borrowings under the Swing
Line may be made in amounts which are integral multiples of $500,000 (“integral
amount”) upon Requisite Notice made to the Swing Line Lender not later than 1:00
p.m. California time. Promptly after receipt of such a request for Borrowing,
the Swing Line Lender shall obtain telephonic verification from Administrative
Agent that, giving effect to such request, availability for Loans will exist
under Section 2.1 (and such verification shall be promptly confirmed in writing
by facsimile). Unless notified to the contrary by the Swing Line Lender, each
repayment of a Swing Line Loan shall be in an amount which is an integral
multiple of the integral amount. If Borrowers instruct the Swing Line Lender to
debit their demand deposit account at the Swing Line Lender in the amount of any
payment with respect to a Swing Line Loan, or the Swing Line Lender otherwise
receives repayment, after the Swing Line Requisite Time therefor, such payment
shall be deemed received on the next Business Day. The Swing Line Lender shall
promptly notify Administrative Agent of the Swing Line Outstandings each time
there is a change therein.

          (b) Swing Line Loans shall bear interest at a fluctuating rate per
annum equal to the Base Rate plus the Applicable Margin or, if Borrowers so
request, a fixed rate of interest quoted by Swing Line Lender and agreed to by
Borrowers, for an interest period quoted by Swing Line Lender and agreed to by
Borrowers, but in an amount not longer than ten Business Days, payable on such
dates, as may be specified by the Swing Line Lender and in any event on the
Maturity Date. Interest on Swing Line Loans shall be payable upon demand of the
Swing Line Lender, and the Swing Line Lender shall be responsible for invoicing
Borrowers for such interest. The interest payable on Swing Line Loans is solely
for the account of the Swing Line Lender.

          (c) Each Swing Line Loan shall be payable on the earlier of demand
made by the Swing Line Lender or the tenth Business Day after the funding of the
Swing Line Loan.

          (d) Upon the making of a Swing Line Loan, each Lender shall be deemed
to have purchased from the Swing Line Lender a participation therein in an
amount equal to that Lender’s Pro Rata Share times the amount of the Swing Line
Loan. Upon demand made by the Swing Line Lender, each Lender shall, according to
its Pro Rata Share, promptly provide to the Swing Line Lender its purchase price
therefor in an amount equal to its participation therein. The obligation of each
Lender to so provide its purchase price to the Swing Line Lender shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event.

29



--------------------------------------------------------------------------------



 



          (e) In the event that any Swing Line Loan is outstanding for more than
ten Business Days, then on the next Business Day (unless Borrowers have made
other arrangements acceptable to the Swing Line Lender to repay the Swing Line
Loan), Borrowers shall request a Committed Loan in a Minimum Amount necessary to
repay the Swing Line Loan in full. In the event that Borrowers fail to request a
Committed Loan within the Requisite Time therefor, Administrative Agent may, but
is not required to, without notice to or the consent of Borrowers, cause
Committed Loans to be made by Lenders in the Minimum Amount necessary to repay
the Swing Line Loan in full and, for this purpose, the conditions precedent set
forth in Section 4 shall not apply. The proceeds of such Committed Loans shall
be paid to the Swing Line Lender for application to the applicable Swing Line
Loan.

     2.4 Letters of Credit.

          (a) Subject to the terms and conditions set forth herein, the Issuing
Lender agrees, in reliance upon the agreements of Lenders set forth in this
Section 2.4, to issue, supplement, modify, amend, renew, or extend such Letters
of Credit for the account of Borrowers, jointly and severally, under the
Commitments as Borrowers may request; provided that the Issuing Lender shall not
be obligated to make any Letter of Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such Letter of Credit Extension, (i) the Outstanding
Amount of all Letter of Credit Usage and all Loans would exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Letter of Credit Usage, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Commitment, or
(iii) the Outstanding Amount of the Letter of Credit Usage would exceed the
Letter of Credit Sublimit. Each Letter of Credit shall be in a form acceptable
to the Issuing Lender. Unless all Lenders, Administrative Agent, and the Issuing
Lender otherwise consent in a writing delivered to Administrative Agent, the
term of any Letter of Credit shall not exceed the Maturity Date. Each commercial
Letter of Credit will require drafts drawn at sight.

          (b) Borrowers may irrevocably request the issuance, supplement,
modification, amendment, renewal, or extension of a Letter of Credit by
delivering a duly completed Letter of Credit Application therefor to the Issuing
Lender, with a copy to Administrative Agent, by Requisite Notice not later than
the Requisite Time therefor; provided, however, that for such requests the
Requisite Notice must be in writing. Administrative Agent shall promptly notify
the Issuing Lender whether such Letter of Credit Application, and the action
requested pursuant thereto, conforms to the requirements of this Agreement. Upon
the issuance, supplement, modification, amendment, renewal, or extension of a
Letter of Credit, the Issuing Lender shall promptly notify Administrative Agent
of such action and the amount and terms thereof. Letters of Credit may have
automatic extension or renewal provisions (“evergreen” Letters of Credit) so
long as the Issuing Lender has the right to terminate such evergreen Letters of
Credit no less frequently than annually within a notice period (the “Letter of
Credit Evergreen Notice Period”) to be agreed upon at the time each

30



--------------------------------------------------------------------------------



 



such Letter of Credit is issued. This Agreement shall control in the event of
any conflict with any Letter of Credit Application.

          (c) Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit, as
from time to time supplemented, amended, renewed, or extended, from the Issuing
Lender in an amount equal to that Lender’s Pro Rata Share. Without limiting the
scope and nature of each Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed by Borrowers for any
payment required to be made by the Issuing Lender under any Letter of Credit
within the time specified in Section 2.4(d) below, each Lender shall, pro rata
according to its Pro Rata Share, reimburse the Issuing Lender through
Administrative Agent promptly upon demand for the amount of such payment. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of an Event of
Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrowers, jointly and severally,
to reimburse the Issuing Lender for the amount of any payment made by the
Issuing Lender under any Letter of Credit together with interest as hereinafter
provided.

          (d) Borrowers agree to pay to the Issuing Lender an amount equal to
any payment made by the Issuing Lender with respect to each Letter of Credit
within one Business Day after demand made by the Issuing Lender therefor,
together with interest on such amount from the date of any payment made by the
Issuing Lender at the Default Rate. The principal amount of any such payment
shall be used to reimburse the Issuing Lender for the payment made by it under
the Letter of Credit. Each Lender that has reimbursed the Issuing Lender for its
Pro Rata Share of any payment made by the Issuing Lender under a Letter of
Credit shall thereupon acquire a pro rata participation, to the extent of such
reimbursement, in the claim of the Issuing Lender against Borrowers under this
Section and shall share, in accordance with that pro rata participation, in any
payment made by Borrowers with respect to such claim.

          (e) If Borrowers fail to make the payment required by subsection
(d) above within the time period therein set forth, the Issuing Lender shall
notify Administrative Agent of such fact and the amount of such unreimbursed
drawing. Administrative Agent shall promptly notify each Lender of its Pro Rata
Share of such amount by Requisite Notice. Each Lender shall make funds in an
amount equal its Pro Rata Share of such amount available to Administrative Agent
at Administrative Agent’s Office not later than the Requisite Time on the
Business Day specified by Administrative Agent. Such funds shall be paid to the
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit. If the conditions precedent set forth in Section 4 could be satisfied
(except for the giving of a Request for Extension of Credit) on the date such
funds are made available by Lenders, such funds shall be deemed a Borrowing of
Base Rate Loans (without regard to the Minimum Amount therefor) requested by
Borrowers. If the conditions precedent set forth in Section 4 could not be
satisfied on the date such funds are made available by Lenders, such funds shall
be deemed a funding of each Lender’s participation in such Letter of Credit, and

31



--------------------------------------------------------------------------------



 



such funds shall be payable by Borrowers upon demand and shall bear interest at
the Default Rate.

          (f) Once an evergreen Letter of Credit is issued, Borrowers shall not
be required to request that the Issuing Lender permit the renewal thereof. If
such Letter of Credit could be issued within the Letter of Credit Evergreen
Notice Period, the Issuing Lender shall permit the renewal of such evergreen
Letter of Credit at such time; provided that the Issuing Lender shall not permit
the renewal of an evergreen Letter of Credit if such evergreen Letter of Credit
would expire after the Maturity Date.

          (g) The obligation of Borrowers to pay to the Issuing Lender the
amount of any payment made by the Issuing Lender under any Letter of Credit
shall be joint and several, absolute, unconditional, and irrevocable. Without
limiting the foregoing, Borrowers’ obligations shall not be affected by any of
the following circumstances:

     (i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

     (ii) any amendment or waiver of or any consent to departure from the Letter
of Credit, this Agreement, or any other agreement or instrument relating
thereto, with the consent of Borrowers;

     (iii) the existence of any claim, set-off, defense, or other rights which
Borrowers may have at any time against the Issuing Lender, Administrative Agent
or any Lender, any beneficiary of the Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

     (iv) any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

     (v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit;

     (vi) the existence, character, quality, quantity, condition, packing, value
or delivery of any Property purported to be represented by documents presented
in connection with any Letter of Credit or for any difference between any such
Property and the character, quality, quantity, condition, or value of such
Property as described in such documents;

32



--------------------------------------------------------------------------------



 



     (vii) the time, place, manner, order or contents of shipments or deliveries
of Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

     (viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

     (ix) any failure or delay in notice of shipments or arrival of any
Property;

     (x) any error in the transmission of any message relating to a Letter of
Credit not caused by the Issuing Lender, or any delay or interruption in any
such message;

     (xi) any error, neglect or default of any correspondent of the Issuing
Lender in connection with a Letter of Credit;

     (xii) any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the Issuing Lender;

     (xiii) so long as the Issuing Lender in good faith determines that the
document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to the Issuing Lender in connection with a Letter of
Credit; and

     (xiv) where the Issuing Lender has acted in good faith and observed general
banking usage, any other circumstances whatsoever.

          (h) Unless otherwise expressly agreed by the Issuing Lender and
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

          (i) Concurrently with the issuance of each Letter of Credit, Borrowers
shall pay a letter of credit issuance fee to the Issuing Lender, for the sole
account of the Issuing Lender, in an amount set forth in the Fee Letter.
Borrowers shall also pay to Administrative Agent, for the ratable account of
Lenders in accordance with their Pro Rata Share, a Letter of Credit fee in an
amount equal to the Applicable Margin times the average daily maximum amount
available to be drawn on such outstanding Letter of Credit, computed and payable
in arrears on the last day of each calendar quarter, commencing June 30, 2005,
through the date upon which the outstanding Letter of Credit shall expire, with
the

33



--------------------------------------------------------------------------------



 



final payment to be made on such expiration date (provided that the minimum fee
for each Letter of Credit shall be $500 per annum). Borrowers shall also pay to
the Issuing Lender for its own account, from time to time on demand, the Issuing
Lender’s standard processing fees, costs and charges with respect to Letters of
Credit. The Letter of Credit issuance fee and the Letter of Credit fee are
nonrefundable.

          (j) As of the Closing Date, Bank of America has issued for the account
of RSA certain existing letters of credit listed on Schedule 2.4 hereto
(collectively, the “Existing Letters of Credit”). On the Closing Date, each
Lender will purchase a participation in the Existing Letters of Credit in the
same manner as if the Existing Letters of Credit had been a Letter of Credit
issued hereunder. With respect to the Existing Letters of Credit, from and after
the Closing Date the letter of credit fee for the ratable account of Lenders
will accrue and the undrawn amount thereof shall constitute Letter of Credit
Usage.

     2.5 Prepayments.

          (a) Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrowers may at any time and from time to time
voluntarily prepay Committed Loans in the Minimum Amount therefor.
Administrative Agent will promptly notify each Lender thereof and of such
Lender’s Pro Rata Share of such prepayment.

          (b) If for any reason the Outstanding Obligations exceed the Aggregate
Commitments as in effect or as reduced or because of any limitation set forth in
this Agreement or otherwise, Borrowers shall immediately prepay Loans and/or
deposit cash to be held by Administrative Agent in an interest-bearing cash
collateral account as collateral for Letter of Credit Usage hereunder in an
aggregate amount equal to such excess.

          (c) Any prepayment of a Loan other than a Base Rate Loan shall be
accompanied by all accrued interest thereon, together with the costs set forth
in Section 3.6.

     2.6 Voluntary Reduction or Termination of Commitments. Upon Requisite
Notice to Administrative Agent not later than the Requisite Time therefor,
Borrowers shall have the right, at any time and from time to time, without
penalty or charge, to permanently and irrevocably reduce the Commitments in a
Minimum Amount therefor, or terminate the then unused portion of the
Commitments, provided, that Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent prepayment
hereunder, the Outstanding Obligations would exceed the Aggregate Commitments;
provided further, that any such reduction or termination shall be accompanied by
payment of all accrued and unpaid commitment fees with respect to the portion of
the Commitments being reduced or terminated. Administrative Agent shall promptly
notify Lenders of any request for reduction or termination of the Commitments
under this Section. Each Lender’s Commitment shall be reduced by an amount equal
to such Lender’s Pro Rata Share times the amount of such reduction.

34



--------------------------------------------------------------------------------



 



     2.7 Principal and Interest.

          (a) If not sooner paid, Borrowers shall pay, and jointly and severally
agree to pay, the outstanding principal amount of each Committed Loan on the
Maturity Date.

          (b) Subject to subsection (c), Borrowers jointly and severally agree
to pay interest on the unpaid principal amount of the Loans (before and after
default, before and after maturity, before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law) from the
date borrowed until paid in full (whether by acceleration or otherwise) (i) in
the case of Committed Loans, on each Interest Payment Date for each type of Loan
at a rate per annum equal to the applicable interest rate determined in
accordance with the definition thereof, plus, if applicable, Applicable Margin,
and (ii) in the case of Swing Line Loans, at such times and at such rates as set
forth in Section 2.3.

          (c) If any amount payable by Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), it shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Upon the request of the Requisite Lenders, while any Event of Default exists,
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts including, without limitation,
interest on past due interest shall be compounded monthly, on the last day of
each calendar month, to the fullest extent permitted by applicable Laws and
payable upon demand.

     2.8 Fees.

          (a) Commitment Fee. Borrowers jointly and severally agree to pay to
Administrative Agent for the account of each Lender pro rata according to its
Pro Rata Share, a commitment fee equal to the Applicable Margin times the actual
daily amount by which the Aggregate Commitments exceed the Outstanding
Obligations (excluding Swing Line Loans). The commitment fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be payable
quarterly in arrears on the last Business Day of each Quarterly Payment Date.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more conditions in Section 4 are not met.

          (b) Other Fees.

     (i) Borrowers shall pay to the Arranger, Administrative Agent and the
Issuing Lender for their own respective accounts (or, to the extent specified in
the Fee Letter, for the account of Lenders) fees in the amounts

35



--------------------------------------------------------------------------------



 



and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

     (ii) Borrowers shall pay to Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

     2.9 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed; computation of interest on all
other types of Loans and all fees under this Agreement shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to Lenders than a method based on a year of 365 or 366
days. Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder, and any
amount paid as interest hereunder which would otherwise be in excess of such
maximum permitted amount shall instead be treated as a payment of principal.

     2.10 Manner and Treatment of Payments among Lenders, Borrowers and
Administrative Agent.

          (a) All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers or any
Lender hereunder shall be made to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time for such type of payment in Dollars in
immediately available funds. The Administrative Agent will promptly distribute
to each Lender any such payment made by either Borrower for the account of
Lenders such Lender’s Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received after such Requisite Time shall
be deemed received on the next succeeding Business Day. All payments shall be
made in immediately available funds in lawful money of the United States of
America.

          (b) Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrowers, by crediting the Designated Deposit
Account, and (ii) if payable to any Lender, by wire transfer to such Lender at
the address specified in Schedule 10.2 or the Administrative Questionnaire.
Administrative Agent’s determination, or any Lender’s determination not
contradictory thereto, of any amount payable hereunder shall be conclusive in
the absence of manifest error.

36



--------------------------------------------------------------------------------



 



          (c) Subject to the definition of “Interest Period,” if any payment to
be made by Borrowers or any other Borrower Party shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day and the extension of time shall be reflected in
computing interest and fees.

          (d) Unless Borrowers or any Lender have notified Administrative Agent
prior to the date any payment to be made by them is due, that they do not intend
to remit such payment, Administrative Agent may, in its discretion, assume that
Borrowers or Lender, as the case may be, have timely remitted such payment and
may, in its discretion and in reliance thereon, make available such payment to
the Person entitled thereto. If such payment was not in fact remitted to
Administrative Agent, then:

     (i) if Borrowers failed to make such payment, each Lender shall forthwith
on demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

     (ii) if any Lender failed to make such payment, Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent promptly shall notify Borrowers,
and Borrowers shall pay such corresponding amount to Administrative Agent.
Administrative Agent also shall be entitled to recover from such Lender interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by Administrative Agent or Borrowers to
the date such corresponding amount is recovered by Administrative Agent,
(A) from such Lender at a rate per annum equal to the daily Federal Funds Rate,
and (B) from Borrowers, at a rate per annum equal to the interest rate
applicable to such Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill it Commitments or to prejudice any rights
which Administrative Agent or Borrowers may have against any Lender as a result
of any default by such Lender hereunder.

     2.11 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

     2.12 Extension of Maturity Date. At the request of Borrowers and with the
written consent of all of Lenders (which may be given or withheld in the sole
and absolute discretion of each Lender) pursuant to this Section the Maturity
Date may be extended for one-

37



--------------------------------------------------------------------------------



 



year periods, provided no Default or Event of Default has occurred and is
continuing at the time of such request. Not earlier than three months prior to
each anniversary of the Closing Date, nor later than any anniversary of the
Closing Date, Borrowers may request by Requisite Notice made to Administrative
Agent (who shall promptly notify Lenders) a one year extension of the Maturity
Date. Such request shall include a certificate signed by a Responsible Officer
stating that (a) the representations and warranties contained in Section 5 are
true and correct on and as of the date of such certificate and (b) no Default or
Event of Default has occurred and is continuing. Each Lender shall, within 15
Business Days of Administrative Agent delivering such notice to such Lender,
notify in writing Administrative Agent whether it consents to or declines such
request. Administrative Agent shall, after receiving the notifications from all
of Lenders or the expiration of such period, whichever is earlier, notify
Borrowers and Lenders of the results thereof. If all of Lenders have consented
in writing, then the Maturity Date shall be extended for one year.

     2.13 Automatic Deduction. On each date when the payment of any principal,
interest or fees are due hereunder or under any Note, Borrowers agree to
maintain on deposit in an ordinary checking account maintained by Borrowers with
Administrative Agent (as such account shall be designated by Borrowers in a
written notice to Administrative Agent from time to time, the “Borrowers
Account”) an amount sufficient to pay such principal, interest or fees in full.
Borrowers hereby authorize Administrative Agent (i) to deduct automatically all
interest or fees when due hereunder or under the Notes from the Borrowers
Account, and (ii) if and to the extent any payment under this Agreement or any
other Loan Document is not made when due, to deduct automatically any such
amount from any or all of the accounts of Borrowers maintained with
Administrative Agent. Administrative Agent agrees to provide timely notice to
Borrowers of any automatic deduction made pursuant to this Section 2.13.

     2.14 Obligations of Lenders Several. The obligations of Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.4(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.4(c).

Section 3
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.1 Taxes.

     (a) Each payment of any amount payable by Borrowers or any other Borrower
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without reduction by reason of, any Applicable Taxes. To the
extent that Borrowers are obligated by applicable Laws to make any deduction or
withholding on account of Applicable Taxes or Lender Taxes from any amount
payable to any Lender or the Issuing Lender under this Agreement, Borrowers
shall promptly notify Administrative Agent

38



--------------------------------------------------------------------------------



 



of such fact and (a) make such deduction or withholding and pay the same to the
relevant Governmental Authority and (b) in case of an Applicable Tax, pay such
additional amount directly to that Lender or the Issuing Lender as is necessary
to result in that Lender or the Issuing Lender receiving a net after-Applicable
Tax amount equal to the amount to which that Lender or the Issuing Lender would
have been entitled under this Agreement absent such deduction or withholding.
Within 30 days after the date of any payment by Borrowers of any amounts
pursuant to this section, Borrowers shall furnish to Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to Administrative Agent.

     (b) Indemnification by Borrowers. Borrowers shall indemnify Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Applicable Taxes (including for the full amount of any Applicable Taxes
imposed or asserted on or attributable to amounts payable under this paragraph)
paid by Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Applicable Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrowers by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

     3.2 Increased Costs. If any Lender or the Issuing Lender reasonably
determines that any Laws or guidelines (whether or not having the force of law),
or compliance therewith, have the effect of increasing its cost of agreeing to
make or making, to issue or participating in, funding or maintaining any Loans
or Letters of Credit, then Borrowers shall, upon demand by such Lender or the
Issuing Lender (with a copy of such demand to Administrative Agent), pay to
Administrative Agent for the account of such Lender or the Issuing Lender
additional amounts sufficient to compensate such Lender or the Issuing Lender
for such increased cost.

     3.3 Capital Adequacy. If any Lender or the Issuing Lender determines that
any Laws regarding capital adequacy, or compliance by such Lender or the Issuing
Lender (or its Lending Office) or any corporation controlling Lender or the
Issuing Lender, with any request, guideline or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
not imposed as a result of the Issuing Lender’s, such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender, the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender
and (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and such Lender’s and the Issuing Lender’s desired
return on capital) determines in good faith that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then upon demand of such Lender or the Issuing
Lender (with a copy to Administrative Agent), Borrowers shall pay to such Lender
or the Issuing Lender, from time to time as specified in good faith by such
Lender or the Issuing Lender, additional amounts sufficient to compensate such
Lender or the Issuing Lender in light of such circumstances, to the extent
reasonably allocable to such obligations under this Agreement.

39



--------------------------------------------------------------------------------



 



          3.4 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to Borrowers through
Administrative Agent, any obligation of such Lender to make Eurodollar Rate
Loans shall be suspended until such Lender notifies Administrative Agent and
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrowers shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or Convert all Eurodollar
Rate Loans of such Lender, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

          3.5 Inability to Determine Rates. If, in connection with any Request
for Extension of Credit, Administrative Agent determines that (a) Dollar
deposits are not being offered to Lenders in the applicable offshore Dollar
market for the applicable amount and Interest Period of the requested Loan,
(b) adequate and reasonable means do not exist for determining the underlying
interest rate (other than the Base Rate) for the Loans requested therein, or
(c) such underlying interest rates do not adequately and fairly reflect the cost
to Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrowers and each Lender. Thereafter, the obligation of Lenders to make or
maintain Loans based upon such affected interest rate shall be suspended until
Administrative Agent revokes such notice. Upon receipt of such notice, Borrowers
may revoke any pending Request for Extension of Credit for such type of Loan or,
failing that, be deemed to have converted such Request for Extension of Credit
into a request for Base Rate Loans in the amount specified therein.

          3.6 Breakfunding Costs. Upon Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day in the applicable Interest Period (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise and including any such action required
under this Section 3), or upon the failure of Borrowers (for a reason other than
the failure of a Lender to make a Loan) to borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount specified in any
Request for Extension of Credit, then Borrowers shall, upon demand made by any
Lender (with a copy to Administrative Agent), reimburse each Lender and hold
each Lender harmless from any loss or expense which Lender may sustain or incur
as a consequence thereof, including any such loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

          3.7 Matters Applicable to all Requests for Compensation.

          (a) Administrative Agent and any Lender shall provide reasonable
detail to Borrowers regarding the manner in which the amount of any payment to

40



--------------------------------------------------------------------------------



 



Administrative Agent or that Lender under this Section 3 has been determined,
concurrently with demand for such payment. Administrative Agent’s or any
Lender’s determination of any amount payable under this Section 3 shall be
conclusive in the absence of manifest error.

          (b) For purposes of calculating amounts payable under this Section 3
any Loan shall be deemed to have been funded at the applicable interest rate set
forth in the definition thereof whether or not such Loan was, in fact, so
funded.

          (c) All of Borrowers’ obligations under this Section 3 shall survive
termination of the Aggregate Commitments and payment in full of all Outstanding
Obligations hereunder.

Section 4
CONDITIONS

          4.1 Initial Loans, Etc. The obligation of each Lender to make the
initial Loan to be made by it, or the obligation of the Issuing Lender to issue
the initial Letter of Credit (as applicable), is subject to the following
conditions precedent, each of which shall be satisfied prior to the making of
the initial Loans (unless all of Lenders, in their sole and absolute discretion,
shall agree otherwise):

          (a) Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Officer of each Borrower (except in the case of the
Master Subsidiary Guaranty under subsection (iii)), each dated as of the Closing
Date or, in the case of the documents required under subsection (iv) below, as
of a recent date, and each in form and substance satisfactory to Administrative
Agent, each of the Lenders, and their respective legal counsel (unless otherwise
specified or, in the case of the date of any of the following, unless
Administrative Agent otherwise agrees or directs):

          (i) at least one executed counterpart of this Agreement, together with
arrangements satisfactory to Administrative Agent for additional executed
counterparts of this Agreement, sufficient in number for distribution to each
Lender and Borrowers;

          (ii) Committed Loan Notes executed by Borrowers in favor of each
Lender requesting a Committed Loan Note, each in a principal amount equal to
that Lender’s Pro Rata Share;

          (iii) the Master Subsidiary Guaranty executed by each Material
Domestic Subsidiary (other than RSAC Management);

          (iv) with respect to Borrowers and each Material Domestic Subsidiary,
such documentation as may be required to establish the due organization, valid
existence and good standing of Borrowers and each such Material Domestic
Subsidiary, its qualification to engage in business

41



--------------------------------------------------------------------------------



 



in each jurisdiction in which it is engaged in business or required to be so
qualified (where failure to be qualified could reasonably be expected to result
in a Material Adverse Effect), its authority to execute, deliver and perform any
Loan Documents to which it is a party, the identity, authority and capacity of
each Responsible Officer thereof authorized to act on its behalf, including
certified copies of articles of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing and/or qualification to engage
in business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, certificates of Responsible Officers, and the like;
provided, that certificated copies of the articles of incorporation and
amendments thereto with respect to AMI Metals, Inc., Siskin Steel & Supply
Company, Inc., and RSAC, certain good standing certificates with respect to AMI
Metals, Inc., Siskin Steel & Supply Company, Inc., Liebovich Bros., Inc. and PDM
Steel Service Centers, Inc. and tax good standing certificate with respect to
RSAC will not be required to be delivered until June 30, 2005;

          (v) the Opinion of Counsel;

          (vi) written evidence that the Existing Credit Facility has been or
will be concurrently terminated and that any Liens securing such facility have
been or will be concurrently released;

          (vii) a certificate signed by a Responsible Officer certifying that
(i) the conditions specified in Sections 4.1(d) and 4.1(e) have been satisfied,
(ii) there shall not have occurred a material adverse change since December 31,
2004 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of Borrowers and their
respective Subsidiaries taken as a whole or in the facts and information
regarding such entities as represented to Administrative Agent or any Lender on
or prior to the Closing Date, and (iii) the omnibus amendment to each of the
note purchase agreements listed on Schedule 7.2 hereto have been executed and
delivered by RSA and the Required Holders (as defined in each such note purchase
agreement) thereof and consented to by each Material Domestic Subsidiary;

          (viii) a duly completed Compliance Certificate as of the last day of
the fiscal quarter of RSA and its Subsidiaries on a consolidated basis ended on
March 31, 2005, signed by a Responsible Officer of RSA;

          (ix) the omnibus amendment to each of the note purchase agreements
listed on Schedule 7.2 hereto, in form and substance reasonably satisfactory to
Administrative Agent, executed by RSA and the Required Holders (as defined in
each such note purchase agreement) thereof and consented to by each Material
Domestic Subsidiary; and

42



--------------------------------------------------------------------------------



 



          (x) such other assurances, certificates, documents, consents or
opinions as Lenders or Administrative Agent reasonably may require.

          (b) Any fees required to be paid on or before the Closing Date shall
have been paid.

          (c) Attorney Costs of Bank of America to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Bank of America’s reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not hereafter preclude final settling of accounts between
Borrowers and Bank of America) shall have been paid.

          (d) The representations and warranties of Borrowers contained in
Section 5 shall be true and correct.

          (e) Borrowers and any other Borrower Parties shall be in compliance
with all the terms and provisions of the Loan Documents, and giving effect to
the initial Loan (or initial Letter of Credit, as applicable) no Default or
Event of Default shall have occurred and be continuing.

     Without limiting the generality of the provisions of Section 9.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.2 Any Extension of Credit. The obligation of each Lender and any
Issuing Lender to make any Extension of Credit is subject to the following
conditions precedent:

          (a) the representations and warranties of Borrowers contained in
Section 5 are true and correct in all material respects as though made on and as
of the above date;

          (b) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Extension of Credit.

          (c) Administrative Agent shall have timely received a duly completed
Request for Extension of Credit or Letter of Credit Application, as applicable,
by Requisite Notice by the Requisite Time therefor; and

          (d) Administrative Agent shall have received such other assurances,
certificates, documents or consents related to the foregoing as Administrative
Agent or Requisite Lenders reasonably may require.

43



--------------------------------------------------------------------------------



 



Section 5
REPRESENTATIONS AND WARRANTIES

          Borrowers, jointly and severally, represent and warrant to
Administrative Agent and Lenders that:

          5.1 Existence and Qualification; Power; Compliance With Laws. Each
Borrower and each of its respective Subsidiaries is a corporation duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Each Borrower and each of its respective Subsidiaries is duly
qualified or registered to transact business and is in good standing in each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Each Borrower and each of its
respective Subsidiaries has all requisite corporate power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which it is a party and to perform its Obligations. All
outstanding shares of capital stock of each Borrower and each of its respective
Subsidiaries are duly authorized, validly issued, fully paid and non-assessable,
and no holder thereof has any enforceable right of rescission under any
applicable state or federal securities Laws. Each Borrower and each of its
respective Subsidiaries is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions does not constitute a Material Adverse
Effect.

          5.2 Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrowers and
each of their respective Subsidiaries of the Loan Documents to which it is a
party have been duly authorized by all necessary corporate action, and do not
and will not:

          (a) Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of such party;

          (b) Violate or conflict with any provision of such party’s charter,
articles of incorporation or bylaws, as applicable;

          (c) Result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by
such party;

          (d) Violate any Laws applicable to such party; and

          (e) Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such party is a
party or by which such party or any of its Property is bound or affected;

44



--------------------------------------------------------------------------------



 



          5.3 No Governmental Approvals or Other Consents Required. No
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Authority or any other
Person is or will be necessary or required to authorize or permit under
applicable Laws the execution, delivery and performance by, or enforcement
against, Borrowers and their respective Subsidiaries of the Loan Documents to
which it is a party.

          5.4 Binding Obligations. Each of the Loan Documents to which Borrowers
or any Subsidiary thereof is a party will, when executed and delivered by such
party, constitute the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.

          5.5 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Borrowers or any Subsidiary thereof
of less than $5,000,000, (c) matters of an administrative nature not involving a
claim or charge against Borrowers or any of their respective Subsidiaries and
(d) matters set forth in Schedule 5.5, there are no actions, suits, proceedings
or investigations pending as to which Borrowers or any of their respective
Subsidiaries have been served or have received notice or, to the best knowledge
of Borrowers, threatened against or affecting Borrowers or any of their
respective Subsidiaries or any Property of any of them before any Governmental
Authority, which if adversely determined would have a Material Adverse Effect.

          5.6 No Default. No event has occurred and is continuing that is a
Default or Event of Default.

          5.7 ERISA Compliance.

          (a) Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law.
Each Pension Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the United States Internal
Revenue Service or an application for such a letter is currently being processed
by the United States Internal Revenue Service with respect thereto and, to the
best knowledge of Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. Borrowers and each ERISA Affiliate have made
all required contributions to any Pension Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

          (b) There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the

45



--------------------------------------------------------------------------------



 



fiduciary responsibility rules with respect to any Pension Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability, other than
Unfunded Pension Liability which, when aggregated with all Unfunded Pension
Liability of all other Pension Plans, does not exceed $5,000,000 in the
aggregate at any time; (iii) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

          5.8 Use of Proceeds; Margin Regulations. No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulations T, U and X. Margin Stock does not constitute more than 5% of the
value of the combined assets of RSA and its Subsidiaries and RSA does not have
any present intention that Margin Stock will constitute more than 5% of the
value of such assets.

          5.9 Title to Property. Borrowers and their respective Subsidiaries
have valid title to the Property reflected in the balance sheet described in
Section 5.12(a), other than items of Property which are immaterial to Borrowers
and their Subsidiaries, taken as a whole, and Property subsequently sold or
disposed of in the ordinary course of business, free and clear of all Liens,
other than Liens described in Schedule 5.9 or permitted by Section 7.1.

          5.10 Intangible Assets. Borrowers and their respective Subsidiaries
own, or possess the right to use to the extent necessary in their respective
businesses, all material trademarks, trade names, copyrights, patents, patent
rights, computer software, licenses and other Intangible Assets that are used in
the conduct of their businesses as now operated, and no such Intangible Asset,
to the best knowledge of Borrowers, conflicts with the valid trademark, trade
name, copyright, patent, patent right or Intangible Asset of any other Person to
the extent that such conflict constitutes a Material Adverse Effect.

          5.11 Tax Liability. Borrowers and their respective Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Borrowers or any of their respective Subsidiaries, except (a) such taxes, if
any, as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established and maintained and (b) immaterial
taxes so long as no material item or portion of Property of Borrowers or any of
their respective Subsidiaries is in jeopardy of being seized, levied upon or
forfeited.

46



--------------------------------------------------------------------------------



 



          5.12 Financial Statements.

          (a) The audited consolidated balance sheet dated December 31, 2004,
the quarterly consolidated balance sheets dated March 31, 2005, of RSA and its
Subsidiaries, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for the Fiscal Year or Fiscal Quarter, as
applicable, ended on those dates (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of RSA and
its Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of RSA and its Subsidiaries as of the date thereof,
including liabilities for taxes or other material commitments.

          (b) Since the date of the audited financial statements referred to in
subsection (a) above, there has been no Material Adverse Effect.

          5.13 Environmental Compliance. Each Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower has reasonably concluded
that compliance with such Environmental Laws and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

          5.14 Public Utility Holding Company Act; Investment Company Act.
Neither Borrowers nor any of their respective Subsidiaries is a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
Neither Borrowers nor any of their respective Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

47



--------------------------------------------------------------------------------



 



          5.15 Subsidiaries. Schedule 5.15 hereto correctly sets forth the
names, form of legal entity, number of shares of capital stock issued and
outstanding, number of shares owned by Borrowers or any Subsidiary of Borrowers
(specifying such owner) and jurisdictions of organization of all Subsidiaries of
Borrowers (other than Borrowers). Each Material Domestic Subsidiary (other than
RSAC Management) has executed and delivered the Master Subsidiary Guaranty.
Unless otherwise indicated in Schedule 5.15, all of the outstanding shares of
capital stock, or all of the units of equity interest, as the case may be, of
each Subsidiary are owned of record and beneficially by Borrowers, as
applicable, there are no outstanding options, warrants or other rights to
purchase capital stock of any such Subsidiary, and all such shares or equity
interests so owned are duly authorized, validly issued, fully paid and
non-assessable, and were issued in compliance with all applicable state and
federal securities and other Laws, and are free and clear of all Liens except
for Permitted Liens. From time to time, Borrowers may update Schedule 5.15 by
delivering a revised version to Administrative Agent, whereupon the Credit
Agreement shall be deemed to be amended as set forth in such revised
Schedule 5.15.

          5.16 Insurance. The properties of Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrowers, in such amounts, with such deductibles
and self-insurance and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Borrowers or such Subsidiary operates.

          5.17 Disclosure. No written statement made by a Responsible Officer to
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.

Section 6
AFFIRMATIVE COVENANTS

          So long as any Loan remains unpaid, or any other Obligation remains
unpaid or unperformed, any Letter of Credit remains outstanding, or any portion
of the Commitments remains in force, Borrowers shall, and shall cause each of
their respective Subsidiaries to:

          6.1 Financial Statements. Deliver to Administrative Agent in form and
detail reasonably satisfactory to Administrative Agent and the Requisite
Lenders, with sufficient copies for each Lender:

          (a) As soon as practicable, and in any event within 95 days after the
end of each Fiscal Year, (i) the consolidated balance sheet of RSA and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, Shareholders’ Equity and cash flows, in each case of RSA and its
Subsidiaries for such Fiscal Year and (ii) consolidating (in accordance with
past consolidating practices of RSA) balance sheets and statements of
operations, in each case as at the end of and for the Fiscal Year, all in
reasonable detail. Such financial statements shall be prepared in accordance
with GAAP, consistently applied, and such consolidated balance sheet and
consolidated statements shall

48



--------------------------------------------------------------------------------



 



be accompanied by a report of independent public accountants of recognized
standing selected by RSA and reasonably satisfactory to the Requisite Lenders,
which report shall be prepared in accordance with generally accepted auditing
standards and applicable securities laws as at such date, and shall not be
subject to any qualifications or exceptions as to the scope of the audit nor to
any “going concern” or like qualification or exception nor to any other
qualification or exception that are reasonably determined by the Requisite
Lenders in their good faith business judgment to be materially adverse to the
interests of Lenders. Such accountants’ report shall be accompanied by a
certificate stating that they have read this Agreement and, in making the
examination pursuant to generally accepted auditing standards necessary for the
certification of such financial statements and such report, such accountants
have obtained no knowledge of any Default;

          (b) As soon as practicable, and in any event within 50 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of RSA and its Subsidiaries as at the end
of such Fiscal Quarter and the consolidated statement of operations for such
Fiscal Quarter, and its statement of cash flows for the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail.

          6.2 Certificates, Notices and Other Information. Deliver to
Administrative Agent in form and detail satisfactory to Administrative Agent and
the Requisite Lenders, with sufficient copies for each Lender:

          (a) Concurrently with the financial statements required pursuant to
Sections 6.1(a) and 6.1(b), a Compliance Certificate signed by a Responsible
Officer of each Borrower;

          (b) Promptly after any request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of either Borrower by independent accountants in connection with the
accounts or books of RSA or any of its Subsidiaries, or any audit of any of
them;

          (c) Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of RSA, and copies of all annual, regular, periodic and special
reports and registration statements which RSA may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and not otherwise required to be
delivered to Lenders pursuant to other provisions of this Section;

          (d) Promptly after request by Administrative Agent or any Lender,
copies of any other report or other document that was filed by each Borrower or
any of its Subsidiaries with any Governmental Authority;

49



--------------------------------------------------------------------------------



 



          (e) As soon as practicable, notice of the occurrence of any (i) ERISA
Event, other than with respect to the standard termination of a Pension Plan as
to which neither Borrower Party nor any of its ERISA Affiliates has any
liability (contingent or otherwise) and to which the Borrower Parties have
contributed less than $5,000,0000 in the aggregate with respect to all such
Pension Plans, (ii) “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) in connection with any Pension
Plan or any trust created thereunder, (iii) the adoption of, or the commencement
of contributions to, any Pension Plan subject to Section 412 of the Code by
Borrowers or any ERISA Affiliate, or (iv) the adoption of any amendment to a
Plan subject to Section 412 of the Code, if such amendment results in a material
increase in contributions or Unfunded Pension Liability, telephonic notice
specifying the nature thereof, and, no more than five Business Days after such
telephonic notice, written notice again specifying the nature thereof and
specifying what action Borrowers or any of their respective Subsidiaries are
taking or propose to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;

          (f) With reasonable promptness copies of (a) all notices received by
Borrowers or any of their ERISA Affiliates of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan;
(b) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Borrowers or any of their ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan, other than a Pension Plan to
which neither Borrower contributes nor as to which either Borrower has any
liability (contingent or otherwise); and (c) all notices received by Borrowers
or any of their ERISA Affiliates from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;

          (g) As soon as practicable, notice of the occurrence of any Default or
Event of Default, and of the occurrence or existence of any event or
circumstance that foreseeably will become a Default or Event of Default,
specifying the nature and period of existence thereof and specifying what action
Borrowers are taking or propose to take with respect thereto;

          (h) As soon as practicable, notice of (i) the commencement of a legal
proceeding or investigation (which investigation is known to either Borrower)
with respect to a claim against Borrowers or any of their respective
Subsidiaries that is $5,000,000 or more in excess of the amount thereof that is
fully covered by insurance, including pursuant to any applicable Environmental
Laws, (ii) any creditor or lessor under a written credit agreement or material
lease asserting a default thereunder on the part of Borrowers or any of their
respective Subsidiaries, (iii) commencement of a legal proceeding with respect
to a claim against Borrowers or any of their respective Subsidiaries under a
contract that is not a credit agreement or material lease in excess of
$5,000,000 or which otherwise may reasonably be expected to result in a Material
Adverse Effect, or (iv) any labor union notifying Borrowers of its intent to
strike Borrowers or any of their respective Subsidiaries on a date certain and
such strike would involve more than 250 employees of Borrowers and their
respective Subsidiaries, a written notice describing the pertinent facts
relating thereto and what action Borrowers or their respective Subsidiaries are
taking or propose to take with respect thereto;

50



--------------------------------------------------------------------------------



 



or (v) any material development in any litigation or proceeding (as described in
clauses (i) and (iii) above) affecting Borrowers or their respective
Subsidiaries;

          (i) Notice of any material change in accounting policies or financial
reporting practices by RSA or any of its Subsidiaries (other than changes
required by GAAP or by regulations promulgated by the Securities and Exchange
Commission);

          (j) Promptly, such other data and information as from time to time may
be reasonably requested by Administrative Agent, any Lender (through
Administrative Agent) or the Requisite Lenders.

Borrowers hereby acknowledge that (a) Administrative Agent and/or the Arranger
will make available to Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrowers Materials”) by posting the Borrowers Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers or their respective securities)
(each, a “Public Lender”). Each Borrower hereby agrees that so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrowers Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrowers Materials “PUBLIC,” each
Borrower shall be deemed to have authorized Administrative Agent, the Arranger,
the Issuing Lender and Lenders to treat such Borrowers Materials as not
containing any material non-public information with respect to Borrowers or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrowers Materials constitute
Information, they shall be treated as set forth in Section 10.7); (y) all
Borrowers Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) Administrative
Agent and the Arranger shall be entitled to treat any Borrowers Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing,
Borrowers shall be under no obligation to mark any Borrowers Materials “PUBLIC.”

          6.3 Guaranties of Material Domestic Subsidiaries. Cause any of their
respective Material Domestic Subsidiaries, within 45 days after becoming a
Material Domestic Subsidiary, to become a Guarantor under the Master Subsidiary
Guaranty and to deliver to Administrative Agent (i) a Certificate Regarding
Additional Guarantors substantially in the form of Exhibit A to the Master
Subsidiary Guaranty (with appropriate insertions made and executed by its
authorized officer) and (ii) a Certificate of Secretary substantially in the
form of Exhibit B to the Master Subsidiary Guaranty (with appropriate insertions
made, the required documents attached and executed by its secretary or other
responsible officer).

          6.4 Security. In the event that other Debt of any Borrower Party that
was secured by the Security Agreement (as defined in the Existing Credit
Agreement) is after the Closing Date supported by any Lien or security agreement
from Borrowers or any of their

51



--------------------------------------------------------------------------------



 



Subsidiaries, Borrowers shall and shall cause their Subsidiaries to (i) provide
each Lender with at least 30 days’ prior written notice thereof, which notice
shall describe in reasonable detail such proposed other Lien or security
agreement and (ii) concurrent with the effectiveness of such other Lien or
security agreement, execute and deliver to each Lender, a new security agreement
in the form of the Security Agreement (or such other form of security agreement
as shall be acceptable to Administrative Agent) granting a first priority Lien
on the Collateral (as defined in the Security Agreement or such other security
agreement) to Administrative Agent for the benefit of Lenders; provided that,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
permitted by the provisions of Section 7.1.

          6.5 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business, except where the
failure to so preserve and maintain the existence of any of each Borrower’s
Subsidiaries and such authorizations would not constitute a Material Adverse
Effect and except that a merger permitted hereunder shall not constitute a
violation of this covenant; and qualify and remain qualified to transact
business in each jurisdiction in which such qualification is necessary in view
of their respective business or the ownership or leasing of their respective
Properties except where the failure to so qualify or remain qualified would not
constitute a Material Adverse Effect.

          6.6 Maintenance of Properties. Maintain, preserve and protect all of
their respective depreciable Properties in good order and condition, subject to
normal wear and tear in the ordinary course of business, and not permit any
waste of their respective Properties, except that the failure to maintain,
preserve and protect a particular item of depreciable Property that is not of
significant value, either intrinsically or to the operations of each Borrower
and its respective Subsidiaries, taken as a whole, shall not constitute a
violation of this covenant.

          6.7 Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles, self-insurance, and retentions)
with responsible insurance companies in such amounts and against such risks as
is carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which each Borrower and its respective
Subsidiaries operate.

          6.8 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

          6.9 Compliance With Laws. Comply, within the time period, if any,
given for such compliance by the relevant Governmental Authority, with all Laws
noncompliance with

52



--------------------------------------------------------------------------------



 



which constitutes a Material Adverse Effect, except that each Borrower and its
respective Subsidiaries need not comply with Laws then being contested by any of
them in good faith by appropriate proceedings.

          6.10 Environmental Laws. Conduct its operations and keep and maintain
its property in compliance in all material respects with all Environmental Laws.

          6.11 Inspection Rights. Subject to the confidentiality provisions of
Section 10.7, upon reasonable notice, at any time during regular business hours
and as often as requested (but not so as to materially interfere with the
business of each Borrower or any of its respective Subsidiaries or the
performance by any officer of his or her responsibilities), permit
Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of,
each Borrower and its respective Subsidiaries and to discuss the affairs,
finances and accounts of each Borrower and its respective Subsidiaries with any
of their officers, key employees or accountants and, upon request, furnish
promptly to Administrative Agent or any Lender true copies of all financial
information made available to the board of directors or audit committee of the
board of directors of each Borrower.

          6.12 Keeping of Records and Books of Account. Keep adequate records
and books of account reflecting all financial transactions in conformity with
GAAP, consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
each Borrower or any of its respective Subsidiaries.

          6.13 Compliance with ERISA. Cause, and cause each of its ERISA
Affiliates to: (a) maintain each Pension Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Pension Plan which is qualified under Section 401(a)
of the Code to maintain such qualification; and (c) make all required
contributions to any Pension Plan subject to Section 412 of the Code.

          6.14 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations under all material agreements, indentures, leases and/or
instruments to which any one or more of them is a party, whether such material
agreements, indentures, leases or instruments are with a Lender or another
Person, except for any such Contractual Obligations (a) the performance of which
would cause a Default or (b) then being contested by any of them in good faith
by appropriate proceedings or if the failure to comply with such agreements,
indentures, leases or instruments does not constitute a Material Adverse Effect.

          6.15 Use of Proceeds. Use the proceeds of Loans for repayment in full
of Borrowers’ obligations under the Existing Credit Facility and for working
capital, capital expenditures, Acquisitions, Investments, stock repurchases, and
general corporate purposes of each Borrower and its respective Subsidiaries.

          6.16 RSAC Management. Cause RSAC Management to remain at all times a
wholly-owned Subsidiary of RSA.

53



--------------------------------------------------------------------------------



 



Section 7
NEGATIVE COVENANTS

          So long as any Loan remains unpaid, or any other Obligation remains
unpaid or unperformed, any Letter of Credit remains outstanding, or any portion
of the Commitments remains in force, Borrowers shall not, and shall not permit
any of their respective Subsidiaries to, directly or indirectly:

          7.1 Liens, Negative Pledges. Create, incur, assume or suffer to exist
any Lien, Negative Pledge of any nature upon or with respect to any of their
respective Properties, or engage in any sale and leaseback transaction with
respect to any of their respective Properties, whether now owned or hereafter
acquired, except:

          (a) Permitted Liens;

          (b) Liens and Negative Pledges under the Loan Documents;

          (c) Liens and Negative Pledges existing on the Closing Date and
disclosed in Schedule 5.9 and Negative Pledges in documents entered into in
connection with the issuance of the Indebtedness permitted under Section 7.3(a)
or Section 7.3(f) (which Negative Pledges shall be substantially identical to
those existing on the Closing Date and disclosed in Schedule 5.9) and any
renewals/extensions or amendments thereof; provided that the obligations secured
or benefited thereby are not increased;

          (d) Liens on Property acquired by Borrowers or any of their respective
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;

          (e) any Lien or Negative Pledge created by an agreement or instrument
entered into by Borrowers or any of their respective Subsidiaries in the
ordinary course of its business which consists of a restriction on the
assignability, transfer or hypothecation of such agreement or instrument; and

          (f) Liens and Negative Pledges not described above securing purchase
money obligations, capital leases and Synthetic Leases incurred after the
Closing Date in an aggregate amount not exceeding $10,000,000 at any time.

          7.2 Investments. Make any Investment, except:

          (a) Investments, other than those permitted by subsections (b) through
(f), that are existing on the date hereof and listed on Schedule 7.2;

          (b) Investments held by Borrowers or any of their respective
Subsidiaries in the form of cash equivalents or short-term marketable
securities;

54



--------------------------------------------------------------------------------



 



          (c) Advances to officers, directors and employees of Borrowers and
their respective Subsidiaries in the aggregate amount not to exceed $5,000,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

          (d) Investments in either Borrower or any Wholly-Owned Subsidiary
Guarantor or American Steel, L.L.C.;

          (e) Investments consisting of extension of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
and

          (f) Other Investments in the aggregate after the Closing Date not
exceeding 10% of Consolidated Net Worth as of the end of the most recently ended
Fiscal Quarter.

          7.3 Indebtedness. Create, incur, assume, suffer to exist, or otherwise
be liable with respect to, any Indebtedness except:

          (a) Indebtedness existing on the Closing Date and disclosed in
Schedule 7.3, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

          (b) Indebtedness under the Loan Documents;

          (c) Indebtedness owed to Borrowers or any of their respective
Subsidiaries;

          (d) Permitted Swap Obligations;

          (e) Obligations (contingent or otherwise) of Borrowers or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking in a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

          (f) Unsecured indebtedness for borrowed money of Borrowers (which may
be guaranteed by Subsidiaries of RSA which are party to the Master Subsidiary

55



--------------------------------------------------------------------------------



 



Guaranty) issued after the Closing Date having in the aggregate a principal
amount of not more than $250,000,000 at any time; provided, however, that the
documentation evidencing such indebtedness shall contain covenants no more
restrictive than in this Agreement and shall be on terms and conditions
(including the maturity date and amortization schedule) acceptable to
Administrative Agent; and

          (g) Indebtedness in addition to that described in Section 7.3(a)-(f)
above incurred for business purposes, including without limitation capital
leases and Synthetic Leases, provided that the aggregate principal amount of
such Indebtedness outstanding at any one time does not exceed $10,000,0000.

          7.4 Prepayment of Indebtedness. Pay any principal or interest on any
Indebtedness of Borrowers or any of their respective Subsidiaries prior to the
date when due, or make any payment or deposit with any Person that has the
effect of providing for the satisfaction of any Indebtedness of Borrowers or any
of their respective Subsidiaries prior to the date when due, in each case if a
Default or Event of Default then exists or would result therefrom.

          7.5 Dispositions. Make any Disposition of its Property, whether now
owned or hereafter acquired, except:

          (a) Permitted Dispositions; and

          (b) Dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) the aggregate
sales price from such disposition shall be paid in cash, and (iii) the aggregate
value of all assets so sold by Borrowers and their Subsidiaries, in any Fiscal
Year, and the amount of Net Cash Proceeds from sales and leasebacks consummated
in such Fiscal Year, does not exceed 10% of Consolidated Tangible Net Worth as
of the end of the Fiscal Quarter immediately preceding such disposition of
Property; provided, however, that in no event shall the total aggregate amount
of Net Cash Proceeds from Dispositions by Borrowers and their Subsidiaries from
and after the Closing Date exceed 25% of Consolidated Tangible Net Worth as of
the most recently ended Fiscal Quarter.

          7.6 Sales and Leasebacks. Become or remain liable as lessee or as
guarantor or other surety with respect to any lease with any Person, whether an
Operating Lease or a Capital Lease, of any property (whether real or personal or
mixed) whether now owned or hereafter acquired, (i) which Borrowers or any of
their respective Subsidiaries have sold or transferred or are to sell or
transfer to such Person or such Person’s Affiliate, or (ii) which Borrowers or
any such Subsidiary thereof intend to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by Borrowers
or any such Subsidiary thereof to such Person or such Person’s Affiliate in
connection with such lease; provided that Borrowers may enter into any sale and
leaseback of real property, improvements thereon and equipment of Borrowers
entered into to finance or refinance the purchase price or construction of such
real property, improvements and equipment; provided that the Net Cash Proceeds
of each such transaction during any Fiscal Year together with aggregate Net Cash

56



--------------------------------------------------------------------------------



 



Proceeds from other sales and leasebacks consummated during such Fiscal Year do
not exceed 10% of Consolidated Tangible Net Worth as of the end of the Fiscal
Quarter immediately preceding such transaction.

          7.7 Mergers. Merge or consolidate with or into any Person, except:

          (a) mergers and consolidations of any Subsidiary of RSA into either
Borrower or a Wholly-Owned Subsidiary (with such Borrower or such Wholly-Owned
Subsidiary as the surviving entity) or of either Borrower or any Wholly-Owned
Subsidiary Guarantor with each other, provided that any Wholly-Owned Subsidiary
Guarantor will only be merged into or consolidated with either Borrower or a
Wholly-Owned Subsidiary Guarantor and provided further that RSA and its
Subsidiaries have executed such amendments to the Loan Documents as
Administrative Agent may reasonably determine are appropriate as a result of
such merger; and

          (b) a merger or consolidation of RSA or any of its Subsidiaries with
any other Person, provided that (i) either (A) either Borrower or its
Wholly-Owned Subsidiary Guarantor is the surviving entity, or (B) the surviving
entity is a corporation organized under the Laws of a State of the United States
of America or the District of Columbia and, as of the date of such merger or
consolidation, expressly assumes, by appropriate agreements and instruments as
shall be satisfactory to the Requisite Lenders, the Obligations of Borrowers or
their respective Subsidiaries, as the case may be, and (ii) giving effect
thereto on a pro-forma basis, no Default or Event of Default exists or would
result therefrom.

          7.8 Hostile Acquisitions. Directly or indirectly use the proceeds of
any Committed Loan in connection with any Hostile Acquisition.

          7.9 Permitted Acquisitions. Make any Acquisition without the prior
written consent of Requisite Lenders unless such Acquisition is a Permitted
Acquisition.

          7.10 ERISA. (a) At any time, permit any Pension Plan to: (i) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (ii) fail to comply with ERISA or any other applicable Laws; (iii) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA); or (iv) terminate in any manner, which, in each case, could reasonably
be expected to result in a Material Adverse Effect, or (b) withdraw, completely
or partially, from any Multiemployer Plan if to do so could reasonably be
expected to result in a Material Adverse Effect.

          7.11 Net Worth. Permit Consolidated Net Worth, as of the last day of
any Fiscal Quarter ending after the Closing Date, to be less than the sum of (a)
$700,000,000 plus (b) an amount equal to 50% of the Net Income earned in each
Fiscal Quarter ending after December 31, 2004 (with no deduction for a net loss
in any such Fiscal Quarter) plus (c) an amount equal to 100% of the aggregate
increases in Shareholders’ Equity of RSA and its Subsidiaries after the Closing
Date by reason of the issuance and sale of capital stock of RSA or any
Subsidiary

57



--------------------------------------------------------------------------------



 



thereof (including upon any conversion of debt securities of RSA or any
Subsidiary thereof into such capital stock).

          7.12 Interest Coverage Ratio. Permit the Interest Coverage Ratio, as
of the last day of any Fiscal Quarter ending after the Closing Date, to be less
than 3.00 to 1.00.

          7.13 Leverage Ratio. Permit the Leverage Ratio at any time to be
greater than 3.50 to 1.00.

          7.14 Change in Nature of Business. Make any material change in the
nature of the business of Borrowers and their respective Subsidiaries, taken as
a whole.

          7.15 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of either Borrower other than (a) salary, bonus,
employee stock option, restricted stock, stock appreciation rights, phantom
stock and other compensation arrangements with directors or officers in the
ordinary course of business, (b) transactions that are fully disclosed to the
board of directors of each Borrower and expressly authorized by a resolution of
the board of directors of each Borrower which is approved by a majority of the
directors not having an interest in the transaction, (c) transactions between or
among each Borrower and its Wholly-Owned Subsidiary Guarantors, (d) transactions
between or among either Borrower or any Wholly-Owned Subsidiary Guarantor, on
the one hand, and any Subsidiary of either Borrower (other than any Wholly-Owned
Subsidiary Guarantor), on the other hand, so long as such transactions
individually or in the aggregate are not materially adverse to the interest of
the Lenders and the aggregate amount of consideration for all such transactions
during the term of this Agreement does not exceed $20,000,000, and
(e) transactions on overall terms at least as favorable to each Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power.

          7.16 Distributions. Make any Distribution, whether from capital,
income or otherwise, and whether in Cash or other Property, except:

          (a) Distributions by any Subsidiary of RSA to Borrowers or any
Wholly-Owned Subsidiary Guarantor and any other Person that owns an equity
interest in such Subsidiary, ratably according to their respective holdings of
the type of equity interest in respect of which the Distribution has been made;

          (b) dividends payable solely in Common Stock or rights to purchase
Common Stock;

          (c) cash dividends payable by RSA to RSA stockholders not exceeding in
any Fiscal Year an amount equal to the greater of (i) 50% of Net Income earned
in the immediately preceding Fiscal Year and (ii) $20,000,000; provided that
immediately after giving effect to any such proposed dividends, no Default or
Event of Default would exist; and

58



--------------------------------------------------------------------------------



 



          (d) purchases, redemptions or other acquisitions of shares of RSA
capital stock or warrants, rights or options to acquire any such shares, for
cash not exceeding an amount equal to $120,000,000 in the aggregate during the
term of this Agreement; provided that immediately after giving effect to any
such proposed action, no Default or Event of Default would exist.

          7.17 Subsidiaries. Permit at any time the amount of Tangible Assets
owned by any Subsidiaries that are not party to the Master Subsidiary Guaranty
to exceed $50,000,000 in the aggregate for all Subsidiaries.

Section 8
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

          8.1 Events of Default. The existence or occurrence of any one or more
of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default:

          (a) Borrowers fail to pay any principal on any of the Loans, or any
portion thereof, or any reimbursement obligations with respect to any Letter of
Credit, on the date when due; or

          (b) Borrowers fail to pay any interest on any of the Committed Loans
or Swing Line Loans, or any reimbursement obligations with respect to any Letter
of Credit, or any fees due hereunder, or any portion thereof, within five
Business Days after the date when due; or

          (c) Borrowers fail to comply with any of the covenants contained in
Section 7; or

          (d) Borrowers, any of their respective Subsidiaries or any other
Borrower Party fails to perform or observe any other covenant or agreement (not
specified above) contained in any Loan Document on its part to be performed or
observed and such failure continues for a period of 30 days; or

          (e) Any representation or warranty of Borrowers or any of their
respective Subsidiaries made in any Loan Document, or in any certificate or
other writing delivered by Borrowers or such Subsidiary pursuant to any Loan
Document, proves to have been incorrect when made or reaffirmed in any respect
that is materially adverse to the interests of Lenders; or

          (f) Borrowers or any of their respective Subsidiaries (i) fail to make
any payment in respect of any Indebtedness having an aggregate principal amount
of more than $5,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (ii) fail to perform or observe any
other condition or covenant, or any other event shall occur or

59



--------------------------------------------------------------------------------



 



condition exist, under any agreement or instrument relating to any such
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
if the effect of such failure, event or condition is to cause or to permit
(A) the holder or holders of such Indebtedness or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to declare such Indebtedness to be due and
payable prior to its stated maturity, or (B) any Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or

          (g) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which, in any such event in
the reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of Lenders; or any Borrower Party thereto denies in writing that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind same; or

          (h) A final judgment against either Borrower or any of their
respective Subsidiaries is entered for the payment of money in excess of
$5,000,000 and, absent procurement of a stay of execution, such judgment remains
unsatisfied for 30 calendar days after the date of entry of judgment, or in any
event later than five days prior to the date of any proposed sale thereunder; or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within 30 calendar days after its issue
or levy; or

          (i) Either Borrower or any of their respective Subsidiaries institutes
or consents to the institution of any proceeding under a Debtor Relief Law
relating to it or to all or any material part of its Property, or is unable or
admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under a Debtor Relief Law relating to any such
Person or to all or any part of its Property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days; or

          (j) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $5,000,000; or (iii) Borrowers or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability

60



--------------------------------------------------------------------------------



 



under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $5,000,000; or

          (k) There occurs any Change of Control of either Borrower.

          8.2 Remedies Upon Event of Default. If any Event of Default occurs,
Administrative Agent shall, at the request of, or may, with the consent of, the
Requisite Lenders,

          (a) declare the commitment of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrowers;

          (c) require that Borrowers Cash Collateralize the Letter of Credit
Usage (in an amount equal to the then Outstanding Amount thereof); and

          (d) exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(i) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrowers to Cash Collateralize the Letter of
Credit Usage as aforesaid shall automatically become effective, in each case
without further act of Administrative Agent or any Lender.

Section 9
ADMINISTRATIVE AGENT

          9.1 Appointment and Authority.

          (a) Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of Administrative Agent, Lenders and the Issuing
Lender, and neither Borrowers nor any other Borrower Party shall have rights as
a third party beneficiary of any of such provisions.

61



--------------------------------------------------------------------------------



 



          (b) The Issuing Lender shall act on behalf of Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as Administrative Agent may agree at the
request of the Requisite Lenders to act for such Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to Administrative Agent in this Section 9
with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 9, included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
the Issuing Lender.

          9.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrowers or any of their respective Subsidiaries or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

          9.3 Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

          Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Requisite Lenders (or
such other number or percentage

62



--------------------------------------------------------------------------------



 



of Lenders as shall be necessary, or as Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8.2) or (ii) in the absence of its own gross negligence or
willful misconduct. Administrative Agent shall be deemed not to have knowledge
of any Default unless and until notice describing such Default is given to
Administrative Agent by Borrowers, a Lender or the Issuing Lender.

          Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

          9.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

          9.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 9 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

          9.6 Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to Lenders, the Issuing Lender and
Borrowers. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with

63



--------------------------------------------------------------------------------



 



Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if Administrative Agent shall notify Borrowers and Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 9 and Section 10.4 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swing Line Lender, (b) the retiring Issuing Lender and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

          9.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action

64



--------------------------------------------------------------------------------



 



under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

          9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arranger or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or the Issuing Lender hereunder.

          9.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Usage shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on Borrowers) shall
be entitled and empowered, by intervention in such proceeding or otherwise

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit Usage
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, the Issuing Lender and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of Lenders,
the Issuing Lender and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, the Issuing Lender and Administrative
Agent under Sections 2.4(i), 2.8 and 10.4) allowed in such judicial proceeding;
and

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the Issuing Lender, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.8 and 10.4.

          Nothing contained herein shall be deemed to authorize Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.

          9.10 Master Subsidiary Guaranty Matters. Lenders and the Issuing
Lender irrevocably authorize Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Master
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

65



--------------------------------------------------------------------------------



 



Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Master Subsidiary Guaranty pursuant to this
Section 9.10.

Section 10
MISCELLANEOUS

          10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrowers or any other Borrower Party therefrom, shall be effective unless in
writing signed by the Requisite Lenders and Borrowers or the applicable Borrower
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

          (a) waive any condition set forth in Section 4.1(a) without the
written consent of each Lender;

          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2), except for any such extension
made in accordance with Section 2.12, without the written consent of such
Lender;

          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit borrowing, or (subject to clause (v) of the
second proviso to this Section 10.1) any fees or other amounts payable hereunder
or under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Requisite Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of Borrowers to pay interest or
Letter of Credit fees at the Default Rate;

          (e) change any provision of this Section or the definition of
“Requisite Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

          (f) release all or substantially all of the value of the Master
Subsidiary Guaranty without the written consent of each Lender;

66



--------------------------------------------------------------------------------



 



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to Lenders required above,
affect the rights or duties of the Issuing Lender under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to Lenders required above, affect
the rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to Lenders required above, affect the rights or
duties of Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.6(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended (except for any such
extension resulting from Section 2.12) without the consent of such Lender.

          10.2 Notices; Effectiveness; Electronic Communication.

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

          (i) if to Borrowers, Administrative Agent, the Issuing Lender or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

          (b) Electronic Communications. Notices and other communications to
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures

67



--------------------------------------------------------------------------------



 



approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Lender pursuant to Section 2 if such Lender
or the Issuing Lender, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or each Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWERS MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Administrative Agent’s transmission of Borrowers Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

          (d) Change of Address, Etc. Each of Borrowers, Administrative Agent,
the Issuing Lender and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
Borrowers, Administrative Agent,

68



--------------------------------------------------------------------------------



 



the Issuing Lender and the Swing Line Lender. In addition, each Lender agrees to
notify Administrative Agent from time to time to ensure that Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

          (e) Reliance by Administrative Agent, Issuing Lender and Lenders.
Administrative Agent, the Issuing Lender and Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of Borrowers which
are reasonably believed to be genuine and correct even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrowers shall indemnify Administrative Agent, the Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrowers. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

          10.3 No Waiver; Cumulative Remedies. No failure by any Lender, the
Issuing Lender or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

          10.4 Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. Each Borrower jointly and severally shall pay
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred

69



--------------------------------------------------------------------------------



 



during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

          (b) Indemnification by Borrowers. Borrowers jointly and severally
shall indemnify Administrative Agent (and any sub-agent thereof), each Lender
and the Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by Borrowers or any other Borrower Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrowers or any of their respective Subsidiaries, or any Environmental
Liability related in any way to Borrowers or any of their respective
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrowers or any
other Borrower Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if any such Borrower
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

          (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the Issuing Lender or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that

70



--------------------------------------------------------------------------------



 



the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) or Issuing Lender in connection
with such capacity. The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.14.

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither Borrowers nor any other Borrower Party
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

          (f) Survival. The agreements in this Section shall survive the
resignation of Administrative Agent and the Issuing Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

          10.5 Payments Set Aside. To the extent that any payment by or on
behalf of either Borrower is made to Administrative Agent, the Issuing Lender or
any Lender, or Administrative Agent, the Issuing Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Lender severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of Lenders and
the Issuing Lender under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

71



--------------------------------------------------------------------------------



 



          10.6 Successors and Assigns.

          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither
Borrowers nor any other Borrower Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent, the Issuing Lender and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letter of
Credit Usage and in Swing Line Loans) at the time owing to it); provided that

          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

72



--------------------------------------------------------------------------------



 



          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

          (iii) any assignment of a Commitment must be approved by
Administrative Agent, the Issuing Lender and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

          (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.6, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1 through 3.3, 3.6 and 10.4 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrowers (at their expense) shall execute and deliver
new or replacement Notes to the assigning Lender and the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

          (c) Register. Administrative Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and Letter of Credit Usage owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrowers, Administrative Agent and
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of Borrowers and the Issuing Lender at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a

73



--------------------------------------------------------------------------------



 



consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from Administrative Agent a copy of the
Register.

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, Borrowers or Administrative Agent, sell participations to any
Person (other than a natural person or Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Usage and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers,
Administrative Agent, Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1 through 3.3 and Section 3.6 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.

          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.1 through 3.3 and
Section 3.6 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrowers’ prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.1 unless Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 10.18 as though it were a Lender.

          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be

74



--------------------------------------------------------------------------------



 



deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     (h) As used herein, the following terms have the following meaning:

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) Administrative Agent, the Issuing Lender and the Swing Line
Lender, and (ii) unless (A) such Person is taking delivery of an assignment in
connection with physical settlement of a credit derivative transaction or (B) an
Event of Default has occurred and is continuing, Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Borrowers or any of Borrowers’
Affiliates or Subsidiaries; provided further that, unless an Event of Default
has occurred and is continuing, an Eligible Assignee under clause (d) above
shall have a minimum of $100,000,000 of combined capital and surplus.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          (i) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to Administrative Agent and Borrowers (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to Administrative Agent as
is required under Section 2.10(d). Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Borrowers under this Agreement (including its obligations under
Section 3.2), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or

75



--------------------------------------------------------------------------------



 



other modification of any provision of any Loan Document, remain the lender of
record hereunder. The making of a Committed Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Committed Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Borrowers and
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Committed Loans to
any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

          (j) Resignation as Issuing Lender or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrowers
and Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
Issuing Lender or Swing Line Lender, Borrowers shall be entitled to appoint from
among Lenders a successor Issuing Lender or Swing Line Lender hereunder;
provided, however, that no failure by Borrowers to appoint any such successor
shall affect the resignation of Bank of America as Issuing Lender or Swing Line
Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all Letter of Credit Usage with
respect thereto (including the right to require Lenders to make Base Rate Loans
or fund risk participations in Unreimbursed Amounts pursuant to Section 2.4). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3. Upon the
appointment of a successor Issuing Lender and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swing Line Lender, as
the case may be, and (b) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

          10.7 Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, Lenders and the Issuing Lender agrees to maintain the
confidentiality of

76



--------------------------------------------------------------------------------



 



the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrowers and their respective obligations,
(g) with the consent of Borrowers or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than such Borrower.

          For purposes of this Section, “Information” means all information
received from Borrowers or any of their respective Subsidiaries relating to such
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by such Borrower
or any Subsidiary, provided that, in the case of information received from such
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

          Each of Administrative Agent, Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

          10.8 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of either Borrower or any other Borrower Party against
any and all of the obligations of such Borrower or such other Borrower Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Lender, irrespective of whether or not such

77



--------------------------------------------------------------------------------



 



Lender or the Issuing Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
other Borrower Party may be contingent or unmatured or are owed to a branch or
office of such Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Lender or their respective Affiliates may have.
Each Lender and the Issuing Lender agrees to notify each Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

          10.9 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrowers. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

          10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

78



--------------------------------------------------------------------------------



 



          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.2, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, or if any Lender is a Defaulting Lender, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

          (a) such Borrower shall have paid to Administrative Agent the
assignment fee specified in Section 10.6(b);

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit borrowings, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.6) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or such Borrower (in the case of all other amounts);

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

          (d) such assignment does not conflict with applicable Laws.

          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling either Borrowers to require such
assignment and delegation cease to apply.

          10.14 Governing Law; Jurisdiction; Etc.

          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

79



--------------------------------------------------------------------------------



 



          (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER BORROWER
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE CENTRAL
DISTRICT, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST EITHER BORROWER OR ANY OTHER BORROWER PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

          (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER BORROWER PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

          10.15 Waiver of Jury Trial.

          (a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR

80



--------------------------------------------------------------------------------



 



INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

          (b) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, IF THE FOREGOING IRREVOCABLE WAIVER OF ALL RIGHT
TO TRIAL BY JURY IS RULED INVALID BY A COURT OF LAW, THEN ANY CONTROVERSIES OR
CLAIMS BETWEEN THE PARTIES, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE,
INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE
TO: (1) THIS AGREEMENT (INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS); OR
(2) ANY DOCUMENT RELATED TO THIS AGREEMENT (COLLECTIVELY A “CLAIM”) SHALL AT THE
REQUEST OF ANY PARTY BE DETERMINED BY BINDING ARBITRATION. FOR THE PURPOSES OF
THIS ARBITRATION PROVISION ONLY, THE TERM “PARTIES” SHALL INCLUDE ANY PARENT
CORPORATION, SUBSIDIARY OR AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY OBLIGATION
DESCRIBED OR EVIDENCED BY THIS AGREEMENT.

          (c) AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT, ANY CLAIM SHALL BE
RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT
(TITLE 9, U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH THIS AGREEMENT
PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE. THE ARBITRATION
WILL TAKE PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF CLASS
ACTION.

          (d) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE
ACT, THE THEN-CURRENT RULES AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL
SERVICES DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR
THEREOF (“AAA”), AND THE TERMS OF THIS SECTION. IN THE EVENT OF ANY
INCONSISTENCY, THE TERMS OF THIS SECTION SHALL CONTROL. IF AAA IS UNWILLING OR
UNABLE TO (1) SERVE AS THE PROVIDER OF ARBITRATION OR (2) ENFORCE ANY PROVISION
OF THIS ARBITRATION CLAUSE, ANY PARTY TO THIS AGREEMENT MAY SUBSTITUTE ANOTHER
ARBITRATION ORGANIZATION WITH SIMILAR PROCEDURES TO SERVE AS THE PROVIDER OF
ARBITRATION.

81



--------------------------------------------------------------------------------



 



          (e) THE ARBITRATION SHALL BE ADMINISTERED BY AAA AND CONDUCTED, UNLESS
OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR TANGIBLE PERSONAL
PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS NO SUCH
COLLATERAL, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
AGREEMENT. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS. ALL ARBITRATION HEARINGS SHALL
COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN
NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE HEARING. HOWEVER, THE
ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE
HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS. THE ARBITRATOR(S) SHALL PROVIDE
A CONCISE WRITTEN STATEMENT OF REASONS FOR THE AWARD. THE ARBITRATION AWARD MAY
BE SUBMITTED TO ANY COURT HAVING JURISDICTION TO BE CONFIRMED, JUDGMENT ENTERED
AND ENFORCED.

          (f) THE ARBITRATOR(S) WILL GIVE EFFECT TO STATUTES OF LIMITATION IN
DETERMINING ANY CLAIM AND MAY DISMISS THE ARBITRATION ON THE BASIS THAT THE
CLAIM IS BARRED. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS,
THE SERVICE ON AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S). THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.

          (g) THIS SECTION DOES NOT LIMIT THE RIGHT OF ANY PARTY TO:
(1) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF;
(2) INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL (IF ANY); (3) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS,
OR (4) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT
LIMITED TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER,
OR ADDITIONAL OR SUPPLEMENTARY REMEDIES.

          (h) THE PROCEDURE DESCRIBED ABOVE WILL NOT APPLY IF THE CLAIM, AT THE
TIME OF THE PROPOSED SUBMISSION TO ARBITRATION, ARISES FROM OR RELATES TO AN
OBLIGATION TO THE LENDERS SECURED BY REAL PROPERTY. IN THIS CASE, ALL OF THE
PARTIES TO THIS AGREEMENT MUST CONSENT TO SUBMISSION OF THE CLAIM TO
ARBITRATION. IF ALL SUCH PARTIES DO NOT CONSENT TO ARBITRATION, THE CLAIM WILL
BE RESOLVED AS FOLLOWS: THE PARTIES WILL DESIGNATE

82



--------------------------------------------------------------------------------



 



A REFEREE (OR A PANEL OF REFEREES) SELECTED UNDER THE AUSPICES OF AAA IN THE
SAME MANNER AS ARBITRATORS ARE SELECTED IN AAA ADMINISTERED PROCEEDINGS. THE
DESIGNATED REFEREE(S) WILL BE APPOINTED BY A COURT AS PROVIDED IN CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 638 AND THE FOLLOWING RELATED SECTIONS. THE
REFEREE (OR PRESIDING REFEREE OF THE PANEL) WILL BE AN ACTIVE ATTORNEY OR A
RETIRED JUDGE. THE AWARD THAT RESULTS FROM THE DECISION OF THE REFEREE(S) WILL
BE ENTERED AS A JUDGMENT IN THE COURT THAT APPOINTED THE REFEREE, IN ACCORDANCE
WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645.

          (i) THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO
REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.

          10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies either Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

          10.17 Time of the Essence. Time is of the essence of the Loan
Documents.

          10.18 Tax Forms.

                    (a) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by Borrowers
pursuant to this Agreement) or such other evidence satisfactory to Borrowers and
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Person shall (i) promptly submit to Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrowers and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Person by Borrowers pursuant to this Agreement, (ii) promptly notify
Administrative Agent of any change in circumstances which

83



--------------------------------------------------------------------------------



 



would modify or render invalid any claimed exemption or reduction, and
(iii) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that Borrowers make any deduction or withholding for taxes from
amounts payable to such Person. If such Person fails to deliver the above forms
or other documentation, then Administrative Agent may withhold from any interest
payment to such Person an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction.

                    (b) Upon the request of Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails to deliver such forms, then Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable back-up withholding tax imposed by the Code, without
reduction.

                    (c) If any Governmental Authority asserts that
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of Administrative Agent. The obligation of Lenders
under this Section shall survive the termination of the Aggregate Commitments,
repayment of all Obligations and the resignation of Administrative Agent.

          10.19 Surety Waivers. In the event that either Borrower is deemed to
be a guarantor or a surety with respect to the Obligations under this Agreement,
then such Borrower shall be deemed to have agreed to the provisions of
Sections 7 and 8 of the Master Subsidiary Guaranty.

[Remainder of page left intentionally blank]

84



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the date first above written.

              RELIANCE STEEL & ALUMINUM CO.,
a California corporation
 
       
 
  By:   /s/ DAVID H. HANNAH
 
     
 
  Name:   David H. Hannah
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ KARLA LEWIS
 
     
 
  Name:   Karla Lewis
 
  Title:   Executive Vice President and Chief Financial Officer
 
            RSAC MANAGEMENT CORP.,     a California corporation
 
       
 
  By:   /s/ DAVID H. HANNAH
 
     
 
  Name:   David H. Hannah
 
  Title:   Chief Executive Officer
 
       
 
  By:   /s/ KARLA LEWIS
 
     
 
  Name:   Karla Lewis
 
  Title:   Executive Vice President and Chief Financial Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ KEN PURO
 
     
 
  Name:   Ken Puro
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,     as Issuing Lender, Swing Line Lender
and a Lender
 
       
 
  By:   /s/ CRAIG MCGUIRE
 
     
 
  Name:   Craig McGuire
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, N.A.,     as Syndication Agent and a Lender
 
       
 
  By:   /s/ NATHAN R. RANTALA
 
     
 
  Name:   Nathan R. Rantala
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK,     as Documentation Agent and a Lender
 
       
 
  By:   /s/ JAMES H. RAMAGE
 
     
 
  Name:   James H. Ramage
 
  Title:   Managing Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ SCOTT J. BELL
 
     
 
  Name:   Scott J. Bell
 
  Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.,     as a Lender
 
       
 
  By:   /s/ GREGORY DUBNANSKY
 
     
 
  Name:   Gregory Dubnansky
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.,     as a Lender
 
       
 
  By:   /s/ CHARLES F. LILYGREN
 
     
 
  Name:   Charles F. Lilygren
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              COMERICA BANK,     as a Lender
 
       
 
  By:   /s/ DON R. CARRUTH
 
     
 
  Name:   Don R. Carruth
 
  Title:   Corporate Banking Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.     as a Lender
 
       
 
  By:   /s/ GEORGE CALFO 
 
     
 
  Name:   George Calfo 
 
  Title:   Vice President 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS BRANCH,     as a Lender
 
       
 
  By:   /s/ BILL O’DALY 
 
     
 
  Name:   Bill O’Daly 
 
  Title:   Director   
 
  By:   /s/ CASSANDRA DROOGAN 
 
     
 
  Name:   Cassandra Droogan 
 
  Title:   Associate 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,     as a Lender
 
       
 
  By:   /s/ GARY S. LOSEY 
 
     
 
  Name:   Gary S. Losey 
 
  Title:   AVP – Commercial Relationship Mgr. 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ SUZANNAH HARRIS 
 
     
 
  Name:   Suzannah Harris 
 
  Title:   Asst. Vice President 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.,     as a Lender
 
       
 
  By:   /s/ BERTRAM TANG 
 
     
 
  Name:   Bertram Tang 
 
  Title:   Senior Vice President 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ LOUIS K. MCLINDEN, JR. 
 
     
 
  Name:   Louis K. McLinden, Jr. 
 
  Title:   Vice President 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,     as a Lender
 
       
 
  By:   /s/ JEFFREY B. WILLIAMS 
 
     
 
  Name:   Jeffrey B. Williams 
 
  Title:   Officer 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC,     as a Lender
 
       
 
  By:   /s/ RICHARD L. TAVROW 
 
     
 
  Name:   Richard L. Tavrow 
 
  Title:   Director 
 
       
 
  By:   /s/ MARIC HADDAD 
 
     
 
  Name:   Maric Haddad 
 
  Title:   Associate Director 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1

COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share
Bank of America, N.A.
  $ 115,000,000       19.166666667 %
Wachovia Bank, N.A.
  $ 65,000,000       10.833333333 %
JPMorgan Chase Bank
  $ 65,000,000       10.833333333 %
US Bank National Association
  $ 50,000,000       8.333333333 %
Union Bank of California, N.A.
  $ 45,000,000       7.500000000 %
Wells Fargo Bank, N.A.
  $ 40,000,000       6.666666667 %
Comerica Bank
  $ 30,000,000       5.000000000 %
Citicorp North America, Inc.
  $ 25,000,000       4.166666667 %
Credit Suisse, Cayman Islands Branch
  $ 25,000,000       4.166666667 %
Fifth Third Bank
  $ 25,000,000       4.166666667 %
KeyBank National Association
  $ 25,000,000       4.166666667 %
Mizuho Corporate Bank, Ltd.
  $ 25,000,000       4.166666667 %
PNC Bank, National Association
  $ 25,000,000       4.166666667 %
The Northern Trust Company
  $ 20,000,000       3.333333333 %
UBS Loan Finance LLC
  $ 20,000,000       3.333333333 %  
TOTAL
  $ 600,000,000       100.00 %

Schedule 2.1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4

EXISTING LETTERS OF CREDIT

          Letter of Credit   Amount  
217917
  $ 11,490,000.00  
217918
  $ 1,350,000.00  
214833
  $ 50,000.00  
3038438
  $ 2,564,333.33  

          Trade Letters of Credit   Amount  
1237734
  $ 386,709.83  
1237735
  $ 834,577.92  
1237240
  $ 259,182.00  
1237855
  $ 52,800.00  

Schedule 2.4-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5

CERTAIN LITIGATION

     None.

Schedule 5.5-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9

EXISTING LIENS AND NEGATIVE PLEDGES



1.   Operating leases entered into from time to time, in the ordinary course of
business, by Borrowers or any Subsidiary for equipment or vehicles, which may
have Liens on the leased personal property.   2.   Industrial Revenue Bonds
issued by MetalCenter, Inc. and subsequently assumed by RSA in the principal
amount of $2,450,000 at December 31, 2004.   3.   Industrial Revenue Bonds
issued by Viking Materials, Inc. in the principal amount of $1,800,000 as of
December 31, 2004.   4.   Negative Pledges contained in those Note Purchase
Agreements issued pursuant to those Note Purchase Agreements dated November 1,
1996, September 15, 1997, October 15, 1998, and July 1, 2003, as amended on or
before the date hereof, and the guaranties thereof by the Material Domestic
Subsidiaries.

Schedule 5.9-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15

SUBSIDIARIES

                      Jurisdiction   Form of       # of Shares     of   Legal  
# of Shares   Owned and Name   Organization   Entity   Outstanding   by Whom
Allegheny Steel Distributors, Inc.
  PA   Corporation    1,000    1,000
 
              by RSAC*
 
               
Aluminum and Stainless, Inc.
  LA   Corporation    5,582    5,582
 
              by RSAC*
 
               
American Metals Corporation
  CA   Corporation    100    100
 
              by RSAC*
 
               
American Steel, L.L.C.
  OR   Limited    101    51
 
      Liability   Membership   Membership Units
 
      Company   Units   by Reliance
 
               
AMI Metals, Inc.1
  TN   Corporation    1,400    1,400
 
              by RSAC*
 
               
CCC Steel, Inc.
  DE   Corporation    3,625.8    3,625.8
 
              by RSAC*
 
               
Central Plains Steel Co.
  KS   Corporation    100    100
 
              by RSAC*
 
               
Chatham Steel Corporation
  GA   Corporation    9,585.667    9,585.667
 
              by RSAC*
 
               
Durrett Sheppard Steel Co., Inc.
  CA   Corporation    100    100
 
              by RSAC*
 
               
Liebovich Bros., Inc.2
  IL   Corporation    13,203    13,203
 
              by RSAC*
 
               
Lusk Metals
  CA   Corporation    10,533    10,533
 
              by RSAC*
 
               
Pacific Metal Company
  OR   Corporation    100    100
 
              by RSAC*

 Schedule 5.15-1



--------------------------------------------------------------------------------



 



                      Jurisdiction   Form of       # of Shares     of   Legal  
# of Shares   Owned and Name   Organization   Entity   Outstanding   by Whom
PDM Steel Service Centers, Inc.
  CA   Corporation    1,000    1,000
 
              by RSAC*
 
               
Phoenix Corporation
  GA   Corporation    6,229    6,229
by RSAC*
 
               
Precision Strip, Inc.3
  OH   Corporation    1,000    1,000
 
          Class A Voting   Class A Voting
 
              by RSAC*
 
               
 
           3,935    3,935
 
          Class B   Class B Non-Voting
 
          Non-Voting   by RSAC*
 
               
RSAC Management Corp.
  CA   Corporation    1,000    1,000
 
              by Reliance
 
               
Service Steel Aerospace Corp.
  DE   Corporation    100    100
 
              by RSAC*
 
               
Siskin Steel & Supply Company, Inc.
  TN   Corporation    88,000    88,000
 
          voting common   by RSAC*
 
               
 
           3,691,116
non-voting common    3,691,116
by RSAC*
 
               
Toma Metals, Inc.
  PA   Corporation    100    100
 
              by RSAC*
 
               
Valex Corp.4
  CA   Corporation    114,000    (a) 3,000
 
              by Dan Mangan
 
               (b) 111,000
 
              by RSAC*

 Schedule 5.15-2



--------------------------------------------------------------------------------



 



                      Jurisdiction   Form of       # of Shares     of   Legal  
# of Shares   Owned and Name   Organization   Entity   Outstanding   by Whom
Viking Materials, Inc.
  MN   Corporation    6,543    6,543
 
          voting common   voting common
 
              by RSAC*
 
               
 
           3,182.1    3,182.1
 
          non-voting   non-voting
 
          common   common
 
              by RSAC*

 

*   RSAC refers to RSAC Management Corp., a California corporation which is a
Borrower and a wholly-owned subsidiary of Reliance Steel & Aluminum Co.   1  
AMI Metals, Inc. owns 100% of the outstanding equity interest of AMI Metals
Europe SPRL, a Belgium corporation.   2   Liebovich Bros., Inc. owns 100% of the
outstanding common stock of LBT, Inc. and Liebovich Structural Fabricating
Company, both of which are Illinois corporations.   3   Precision Strip, Inc.
owns 100% of the outstanding common stock of Precision Strip Transport, Inc., an
Ohio corporation.   4   Valex Corp. owns approximately 99% of the outstanding
common stock of Valex Korea Co. Ltd., a Korean corporation. The remaining 1% of
the common stock is held by employees of Valex Korea Co., Ltd. Valex Corp. also
owns 100% of the outstanding securities of Valex S.A.R.L., a French corporation.

Schedule 5.15-3

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2

INVESTMENTS

     RSA owns 51 Membership Units of American Steel L.L.C. and has the right to
purchase the other 50 Membership Units during a term of 90 days following the
earlier of the death of the owner of American Industries, Inc. (“Industries”) or
April 1, 2006 and is obligated to purchase the remaining 50 Membership Units
during a term of 90 days following the earlier of the death of the owner of
Industries or January 1, 2006.

Schedule 7.2-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3

EXISTING INDEBTEDNESS



1.   Indemnification or similar provisions in leases entered into from time to
time, in the ordinary course of business, by Borrowers or any Subsidiary for
equipment or vehicles.   2.   Industrial Revenue Bonds issued by MetalCenter,
Inc. and subsequently assumed by RSA in the principal amount of $2,450,000 at
December 31, 2004.   3.   Industrial Revenue Bonds issued by Viking Materials,
Inc. in the principal amount of $1,800,000 as of December 31, 2004.   4.  
Senior unsecured notes issued pursuant to those Note Purchase Agreements dated
November 1, 1996 (with a principal balance of $53 million as of December 31,
2004), September 15, 1997 (with a principal balance of $55 million as of
December 31, 2004), October 15, 1998 (with a principal balance of $150 million
as of December 31, 2004), and July 1, 2003 (with a principal balance of
$135 million as of December 31, 2004), all as amended on or before the date
hereof. These notes are guaranteed by the Material Domestic Subsidiaries.   5.  
The Credit Agreement dated as of October 24, 2001 with Bank of America, National
Association, as Administrative Agent and the Lenders listed therein, with
maximum credit available of $335 million and an outstanding balance of
$30 million as of December 31, 2004, which is guaranteed by the Company’s
Material Domestic Subsidiaries. At December 31, 2004, the Company also had
$15,907,000 of letters of credit outstanding and $34,093,000 available, under
this syndicated credit facility. The holders were granted a security interest
and a Lien under the Security Agreement that was a first priority pari passu
Lien, but that was automatically released in 2005. As of the Closing Date, this
Credit Agreement will have been terminated and paid off.

Schedule 7.3-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

      RELIANCE STEEL & ALUMINUM CO., as Borrower
 
    Address for Notices:
 
    Reliance Steel & Aluminum Co. 350 S. Grand Avenue, Suite 5100 Los Angeles,
California 90071
Attention:
  Karla Lewis
 
  Executive Vice President & Chief Financial Officer
Telephone:
  213-576-2472  
Facsimile:
  213-687-8792 
E-mail:
  klewis@rsac.com
 
    RSAC MANAGEMENT CORP., as Borrower
 
    Address for Notices:
 
    RSAC Management Corp. 350 S. Grand Avenue, Suite 5100 Los Angeles,
California 90071
Attention:
  Karla Lewis
 
  Executive Vice President & Chief Financial Officer
Telephone:
  213-576-2472 
Facsimile:
  213-687-8792 
E-mail:
  klewis@rsac.com
 
    BANK OF AMERICA, N.A., as Administrative Agent
 
    Notices (other than Requests for Extensions of Credit):
 
    Bank of America, N.A. 800 Fifth Avenue, Floor 37 Seattle, WA 98104 Mail
Code: WA1-501-37-20 
Attention:
  Ken Puro
Telephone:
  206-358-0138 
Facsimile:
  206-358-0971 
E-mail:
  ken.puro@bankofamerica.com

 Schedule 10.2-1



--------------------------------------------------------------------------------



 



      Requests for Extensions of Credit: Bank of America, N.A. 2001 Clayton
Road, 2nd Floor Concord, CA 94520 Mail Code: CA4-702-02-25  Attention: Rachel
Warford
Telephone:
  925-675-8361 
Facsimile:
  888-969-9236 
E-mail:
  rachel.warford@bankofamerica.com
 
   
Payments:
   
 
    Bank of America, N.A. Dallas, TX ABA No. 111000012 Account No: 3750836479 
Account Name: Corporate FTA Attention: Rachel Warford Reference: Reliance Steel
& Aluminum
 
    BANK OF AMERICA, N.A., as Issuing Lender
 
    Address for Notices:
 
    Bank of America, N.A. Trade Operations-Los Angeles #226521 Trade Operations
– Los Angeles #226521 333 S. Beaudry Avenue, 19th Floor Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466 Attention: Tai Lu
Telephone:
  (213) 345-0145 
Facsimile:
  (213) 345-6684 
E-mail:
  tai.anh.lu@bankofamerica.com
 
    BANK OF AMERICA, N.A., as Swing Line Lender
 
    Address for Notices:
 
    Bank of America, N.A. Trade Operations-Los Angeles #226521 Trade Operations
– Los Angeles #226521 333 S. Beaudry Avenue, 19th Floor Mail Code: CA9-703-19-23

 Schedule 10.2-2



--------------------------------------------------------------------------------



 



      Los Angeles, CA 90017-1466 Attention: Tai Lu
Telephone:
  (213) 345-0145 
Facsimile:
  (213) 345-6684 
E-mail:
  tai.anh.lu@bankofamerica.com

 Schedule 10.2-3



--------------------------------------------------------------------------------



 



SCHEDULE 10.6

PROCESSING AND RECORDATION FEES

Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

                    Transaction     Assignment Fee    
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
      -0-      
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
    $ 500      

 Schedule 10.6-1